


Exhibit 10.4

 

Execution Version

 

 

CREDIT AGREEMENT

 

among

 

GANNETT CO., INC. (f/k/a GANNETT SPINCO, INC.),

 

The Several Lenders
from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

PNC BANK, N.A. and US BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

Dated as of June 29, 2015

 

 

J.P. MORGAN SECURITIES LLC,
as Lead Arranger and Lead Bookrunner

 

PNC CAPITAL MARKETS LLC and US BANK, NATIONAL ASSOCIATION,
as Joint Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

26

Section 1.3

Timing of Payment or Performance

26

 

 

 

ARTICLE II AMOUNT AND TERMS OF THE FACILITY

27

 

 

 

Section 2.1

Commitments

27

Section 2.2

Procedure for Revolving Credit Borrowing

27

Section 2.3

L/C Commitment

28

Section 2.4

Termination or Reduction of Commitments

31

Section 2.5

Optional Prepayments

31

Section 2.6

Mandatory Prepayments and Mandatory Commitment Reductions

32

Section 2.7

Conversion and Continuation Options

33

Section 2.8

Minimum Amounts of Eurodollar Borrowings

33

Section 2.9

Repayment of Loans; Evidence of Debt

34

Section 2.10

Interest Rates and Payment Dates

34

Section 2.11

Fees

35

Section 2.12

Computation of Interest and Fees

35

Section 2.13

Inability to Determine Interest Rate

36

Section 2.14

Pro Rata Treatment and Payments

36

Section 2.15

Requirements of Law

37

Section 2.16

Taxes

39

Section 2.17

Indemnity

43

Section 2.18

Change of Lending Office

43

Section 2.19

Replacement of Lenders

43

Section 2.20

Defaulting Lenders

44

Section 2.21

Incremental Loans

46

Section 2.22

Extensions of Loans and Revolving Credit Commitments

48

Section 2.23

Refinancing Amendments

50

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

51

 

 

 

Section 3.1

Organization; Powers

51

Section 3.2

Financial Condition; No Material Adverse Effect

52

Section 3.3

Properties

52

Section 3.4

Litigation

52

Section 3.5

No Conflicts; Compliance with Law; Governmental Approvals

52

Section 3.6

Taxes

53

Section 3.7

Authorization; Enforceability

53

Section 3.8

Margin Regulations

53

Section 3.9

Investment Company Act; Federal Regulations

54

 

i

--------------------------------------------------------------------------------


 

Table of Contents (Continued)

 

 

 

Page

 

 

 

Section 3.10

Subsidiaries

54

Section 3.11

Accuracy of Information, etc.

54

Section 3.12

Security Documents

54

Section 3.13

Intellectual Property

55

Section 3.14

Anti-Corruption Laws and Sanctions; Patriot Act

55

Section 3.15

No Default

55

Section 3.16

Labor Matters

55

Section 3.17

Use of Proceeds

56

Section 3.18

Environmental Matters

56

Section 3.19

Solvency

56

Section 3.20

ERISA; Foreign Plans

56

 

 

 

ARTICLE IV CONDITIONS

57

 

 

 

Section 4.1

Conditions to the Closing Date

57

Section 4.2

Each Credit Event

59

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

59

 

 

 

Section 5.1

Financial Statements and Other Information

59

Section 5.2

Payment of Obligations

60

Section 5.3

Books and Records; Inspection Rights

60

Section 5.4

Notices of Material Events

61

Section 5.5

Existence; Conduct of Business

61

Section 5.6

Maintenance of Properties; Insurance

61

Section 5.7

Compliance with Laws

61

Section 5.8

Covenant to Guarantee and Give Security

62

Section 5.9

Post-Closing Covenant

63

Section 5.10

Environmental Laws

65

 

 

 

ARTICLE VI NEGATIVE COVENANTS

66

 

 

 

Section 6.1

Liens

66

Section 6.2

Fundamental Changes

68

Section 6.3

Financial Covenants

68

Section 6.4

Indebtedness

68

Section 6.5

Restricted Payments

70

Section 6.6

Disposition of Property

71

Section 6.7

Investments

72

Section 6.8

Optional Payments and Modifications of Certain Debt Instruments

73

Section 6.9

Transactions with Affiliates

73

Section 6.10

Swap Agreements

74

Section 6.11

Changes in Fiscal Periods

74

Section 6.12

Negative Pledge Clauses

74

Section 6.13

Clauses Restricting Subsidiary Distributions

74

Section 6.14

Lines of Business

75

Section 6.15

Anti-Corruption Law

75

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (Continued)

 

 

 

Page

 

 

ARTICLE VII EVENTS OF DEFAULT

75

 

 

 

Section 7.1

Events of Default

75

Section 7.2

Remedies

77

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

78

 

 

 

Section 8.1

Appointment

78

Section 8.2

Delegation of Duties

78

Section 8.3

Exculpatory Provisions

78

Section 8.4

Reliance by Administrative Agent

79

Section 8.5

Notice of Default

79

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

79

Section 8.7

Indemnification

80

Section 8.8

Agent in Its Individual Capacity

80

Section 8.9

Successor Administrative Agent

81

Section 8.10

Co-Syndication Agents and Issuing Lenders

81

Section 8.11

Arrangers

81

 

 

 

ARTICLE IX MISCELLANEOUS

81

 

 

 

Section 9.1

Amendments and Waivers

81

Section 9.2

Notices

83

Section 9.3

No Waiver; Cumulative Remedies

84

Section 9.4

Survival of Representations and Warranties

84

Section 9.5

Payment of Expenses and Taxes

84

Section 9.6

Successors and Assigns; Participations and Assignments

86

Section 9.7

Adjustments; Set-off

89

Section 9.8

Counterparts; Effectiveness

89

Section 9.9

Severability

90

Section 9.10

Integration

90

Section 9.11

GOVERNING LAW

90

Section 9.12

Submission To Jurisdiction; Waivers

90

Section 9.13

Acknowledgements

91

Section 9.14

WAIVERS OF JURY TRIAL

91

Section 9.15

Confidentiality

91

Section 9.16

USA PATRIOT Act

92

Section 9.17

Collateral Matters

92

Section 9.18

Releases of Guarantees and Liens

93

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1                               Commitments
1.1B                      Mortgaged Properties

1.1C                      Material Domestic Subsidiaries as of the Closing Date

1.1D                      Excluded Real Property

2.3                               Existing Letters of Credit
3.10                        Subsidiaries

4.1(k)                Certain Equity Certificates delivered on the Closing Date

5.9(j)                   Post-Closing Equity Certificates
6.1(f)                  Existing Liens
6.4(d)                Existing Indebtedness

 

EXHIBITS

 

A                                       Form of Assignment and Acceptance
B                                       Form of Closing Certificate
C                                       Form of Guarantee
D                                       Form of U.S. Tax Compliance Certificate
E                                        Form of Compliance Certificate
F                                         Form of New Lender Supplement
G                                       Form of Security Agreement
H                                      Form of First Lien Intercreditor
Agreement

I                                           Form of Second Lien Intercreditor
Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 29, 2015, among GANNETT CO., INC., a Delaware
corporation (f/k/a GANNETT SPINCO, INC.) (the “Borrower”), the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
hereunder (in such capacity, together with its successors, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A. and PNC BANK, N.A. and US BANK, NATIONAL
ASSOCIATION, as co-syndication agents (the “Co-Syndication Agents”).

 

RECITALS

 

WHEREAS, Gannett Co., Inc., a Delaware corporation (“Parent”), has informed the
Lenders that it plans to separate its publishing business from its broadcasting
and digital businesses by means of a spin-off of the Borrower in accordance with
the Form 10 filed with the Securities and Exchange Commission on March 12, 2015,
as amended on May 1, 2015 and as further amended on June 8, 2015 and June 12,
2015 (the “Spin-Off”), after which the Borrower will own the publishing
business;

 

WHEREAS, upon completion of the Spin-Off, the Borrower will change its corporate
name from Gannett SpinCo, Inc. to Gannett Co., Inc. and Parent will change its
corporate name to TEGNA Inc.;

 

WHEREAS, upon completion of the Spin-Off, the Borrower has requested that the
Lenders extend credit in the form of Revolving Loans and Letters of Credit at
any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $500,000,000.

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1                                   Defined Terms.  The following
words and terms shall have the following meanings in this Agreement:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate on such (or, if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.0%.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
ABR shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist.  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of

 

--------------------------------------------------------------------------------


 

business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

 

“ABR Loans”:  any Loan bearing interest at a rate determined by reference to the
ABR.

 

“Additional Refinancing Lender”: as defined in Section 2.23(a).

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Adjustment Date”:  as defined in the Applicable Margin.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by exercising voting power, by contract or
otherwise.

 

“Agents”:  the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to any Group Members from time to time concerning or relating to
bribery or corruption.

 

“Applicable Margin”:  (a)  for each Type of Loan other than Incremental Loans
and with respect to the Commitment Fee Rate, the appropriate rate per annum set
forth in the table below:

 

 

 

Applicable Margin for:

 

Commitment Fee
Rate (payable
pursuant to

 

Total Leverage Ratio

 

ABR Loans

 

Eurodollar Loans

 

Section 2.11)

 

>2.50 to 1.00

 

1.50

%

2.50

%

0.40

%

<2.50 to 1.00 and > 1.50 to 1.00

 

1.25

%

2.25

%

0.35

%

<1.50 to 1.00

 

1.00

%

2.00

%

0.30

%

 

The Applicable Margin on the Closing Date shall be 1.00% for ABR Loans and 2.00%
for Eurodollar Loans.

 

(b)                                 for Incremental Loans, such per annum rates
as shall be agreed to by the Borrower and the applicable Incremental Lenders as
shown in the applicable Incremental Facility Agreement.

 

For the purposes of the foregoing, changes in the Applicable Margin after the
Closing Date resulting from changes in the Total Leverage Ratio shall become
effective on the

 

2

--------------------------------------------------------------------------------


 

date (the “Adjustment Date”) that is five Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.1(a) or
(b), beginning with the first such financial statements delivered to the Lenders
after the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 5.1(a) or
(b), then, until the date that is five Business Days after the date on which
such financial statements are delivered, the highest rate set forth in each
column of the Applicable Margin grid above shall apply.  Each determination of
the Total Leverage Ratio pursuant to the Applicable Margin grid above shall be
made in a manner consistent with the determination thereof pursuant to
Section 6.3.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Arrangers”:  (i) J.P. Morgan Securities LLC, in its capacity as Lead Arranger
and Lead Bookrunner under this Agreement and (ii) PNC Capital Markets LLC and US
Bank, National Association, in their respective capacities as Joint Arrangers
and Joint Bookrunners under this Agreement.

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by
Section 6.6(a)- (j) and Section 6.6(l)-(m)) that yields gross proceeds to any
Group Member in an aggregate amount among the Group Members in excess of
$42,500,000 per fiscal year and in the aggregate on a cumulative basis since the
Closing Date in excess of $150,000,000 (in each case, valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds).

 

“Assignee”:  as defined in Section 9.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit A.

 

“Assignor”:  as defined in Section 9.6(c).

 

“Available Amount”:  the amount, not less than zero in the aggregate, determined
on a cumulative basis equal to, on any date:

 

(a)                                 $25,000,000; plus

 

(b)                                 50% of the cumulative Consolidated Net
Income of the Borrower and its Subsidiaries for all fiscal quarters of the
Borrower from the first day of the fiscal quarter of the Borrower during which
the Closing Date occurs to the end of the Borrower’s most recently ended fiscal
quarter prior to such date; plus

 

(c)                                  the cumulative amount of Net Cash Proceeds
from (i) the sale of Capital Stock (other than Disqualified Stock) of the
Borrower after the Closing Date and on or prior to such date and (ii) the
incurrence of Indebtedness by the Borrower or any Subsidiary after the Closing
Date owed to a Person that is not a Loan Party or a

 

3

--------------------------------------------------------------------------------


 

Subsidiary or an Affiliate of a Loan Party that is converted into Capital Stock
(other than Disqualified Stock) of the Borrower after the Closing Date and on or
prior to such date; minus

 

(d)                                 any amount of the Available Amount used to
make Restricted Payments pursuant to Section 6.5(b) after the Closing Date and
prior to such date; minus

 

(e)                                  pension contributions in excess of pension
expense (as calculated in accordance with the consolidated statements of cash
flows of the Borrower) for the period from the Closing Date to such date.

 

“Available Commitment”:  as to any Lender at any time, the excess, if any, of
(a) such Lender’s Commitment then in effect over (b) such Lender’s Extensions of
Credit then outstanding.

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”:  as defined in Section 9.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Notice”:  as defined in Section 5.9(c).

 

“Borrowing”:  a group of Loans of a single Type made by the Lenders on a single
date and as to which a single Interest Period is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as the date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a legal holiday for banks in the State of New York; provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on,

 

4

--------------------------------------------------------------------------------


 

Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of the Borrower or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed with the approval of a majority of directors so nominated
(either by a specific vote or by approval by the board of directors of the
Borrower’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Revolving Loans, Incremental Term Loans, Refinancing Revolving Credit Loans or
Extended Loans and, when used in reference to any commitment, refers to whether
such commitment is a Commitment in respect of a Revolving Loan, Incremental
Revolving Loan, Refinancing Revolving Credit Loan or Extended Loan.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived by the Administrative Agent and
each Lender.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien in favor of the Administrative Agent is purported to
be created by any Security Document, provided that the Collateral shall not
include any Excluded Assets.

 

“Commitment”:  as to any Lender, its obligation to make Loans to the Borrower
and purchase participations in L/C Obligations in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.1 to this Agreement, or
New Lender Supplement pursuant to which such Lender becomes a party hereto, as
applicable, as the same may be adjusted in accordance with this Agreement.  The
aggregate Commitments of all Lenders shall be $500,000,000 on the Closing Date.

 

“Commitment Fee Rate”:  an amount determined from the table set forth in the
definition of Applicable Margin.

 

“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after

 

5

--------------------------------------------------------------------------------

 

the Commitments have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Extensions of Credit of all
Lenders then outstanding).

 

“Commitment Period”:  the period from and including the Closing Date to, but not
including, the earliest of (a) the Maturity Date, (b) the date of termination of
the aggregate Commitments pursuant to Section 2.4 and (c) the date of
termination of commitments of each Lender to make Loans pursuant to Section 7.2.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans hereunder otherwise required to be
made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower; provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.15, 2.16, 2.17 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.

 

“Consolidated EBITDA”:  for any Test Period, Consolidated Net Income for such
Test Period:

 

plus, without duplication and to the extent already deducted (and not added
back) in determining Consolidated Net Income for such Test Period, the sum of
(a) Consolidated Interest Expense, (b) provisions for federal, state, local and
foreign taxes based on income or gains, (c) total depreciation expense,
(d) total amortization expense, including, without limitation, amortization of
intangibles and Indebtedness issuance costs, (e) earn-out payments pursuant to
any acquisitions or investments, (f) any loss (or minus any gain) from early
extinguishments of any hedge agreement and (g) all other non-cash charges,
expenses and other items including, without limitation, restructuring costs,
severance costs, facility closures, stock-based compensation expense, non-cash
charges arising from impairments and write-offs of assets (including
investments) and foreign currency translation losses pertaining to intercompany
activity; provided that if any such non-cash charges are reflected in
Consolidated EBITDA and represent an accrual of or reserve for potential cash
expenditures in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA for the period in
which such payment is made;

 

minus, without duplication and to the extent already included in determining
Consolidated Net Income for such Test Period, non-cash gains increasing
Consolidated Net Income for such Test Period, excluding any non-cash gains to
the extent they represent the

 

6

--------------------------------------------------------------------------------


 

reversal of an accrual of or reserve for potential cash items that reduced
Consolidated EBITDA in any prior period.

 

Notwithstanding the foregoing, there shall be excluded from the calculation of
Consolidated EBITDA: (i) any extraordinary, unusual or non-recurring gains or
losses; (ii) any cumulative effect of changes in accounting principles or
policies and (iii) the Consolidated Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or a Subsidiary thereof.

 

For the purposes of calculating Consolidated EBITDA for any Test Period (i) if
at any time during such Test Period, the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Test Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
(as defined below) for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period and
(ii) if during such Test Period the Borrower or any Subsidiary shall have made a
Material Acquisition or Material Investment (each as defined below),
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto in accordance with Article 11 of Regulation S-X of the
Securities and Exchange Commission, other than with reference to those portions
thereof relating to whether the transaction would be considered significant, as
if such Material Acquisition or Material Investment occurred on the first day of
such Test Period.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the voting equity
securities of a Person and (b) involves the payment of consideration (including
the assumption by the Borrower or its Subsidiaries of Indebtedness of the
seller) by the Borrower and its Subsidiaries in excess of $50,000,000; “Material
Investment” means any purchase of voting Capital Stock of a Person which
involves the payment of consideration by the Borrower and its Subsidiaries
(including contributions of assets) in excess of $50,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
voting equity securities of a Subsidiary of the Borrower and (b) yields gross
proceeds (including the discharge by the purchaser of Indebtedness of the
Borrower or its Subsidiaries) to the Borrower or any of its Subsidiaries in
excess of $50,000,000.

 

“Consolidated Interest Coverage Ratio”:  for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period.

 

“Consolidated Interest Expense”:  with respect to all outstanding Indebtedness
of a Person and its Subsidiaries for any period, the amount by which
(i) interest expense in respect of Indebtedness (less payments received, and
plus payments made, pursuant to interest rate Swap Agreements) for such period,
but excluding, to the extent included in interest expense, (v) fees and expenses
associated with the consummation of the Loan Documents, (w) annual agency fees
paid to the Administrative Agent, (x) costs associated with obtaining Swap
Agreements, (y) fees

 

7

--------------------------------------------------------------------------------


 

and expenses associated with any prepayment, redemption, repurchase or other
satisfaction or retirement of indebtedness (whether or not consummated and
including premium and prepayment penalties), and (z) pay-in-kind interest
expense, accretion of original issue discount or discounted liabilities or other
non-cash interest expense (including as a result of the effects of purchase
accounting, accrual of discounted liabilities and movement of mark to market
valuation of obligations under Swap Agreements or other derivative instruments),
exceeds (ii) interest income for such period, in each case as determined in
accordance with GAAP, to the extent the same are paid or payable (or received or
receivable) in cash with respect to such period.  Notwithstanding anything to
the contrary contained herein, for the purposes of determining Consolidated
Interest Expense for any period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense shall be an amount equal to actual
Consolidated Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.

 

“Consolidated Net Income”:  for any period, with respect to a Person and its
Subsidiaries, the consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Co-Syndication Agents”: as defined in the preamble hereto.

 

“Credit Agreement Refinancing Indebtedness”: as defined in Section 2.23(a).

 

“Default”:  any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund its portion of any Borrowing, or any portion
of its participation in any Letter of Credit, within three Business Days of the
date on which it shall have been required to fund the same, unless the subject
of a good faith dispute between the Borrower and such Lender, (b) notified the
Borrower, the Administrative Agent, the Issuing Lender or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (unless the subject of a good faith
dispute between the Borrower and such Lender) and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute), or

 

8

--------------------------------------------------------------------------------


 

(e) (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (e) the Borrower and the Administrative Agent
and the Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder.  For the avoidance of doubt, a Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in such Lender or its parent by a Governmental Authority.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”:  with respect to any Person, Capital Stock of such Person
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is ninety-one (91) days after
the Latest Maturity Date; provided that if such Capital Stock is issued to any
plan for the benefit of employees of any Group Member or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by any Group Member in order
to satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Wholly Owned Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.

 

“Environmental Laws”:  any and all laws (including, without limitation, common
law), rules, orders, regulations, statutes, ordinances, guidelines, codes,
decrees, or other Requirement of Law of the United States or any other nation,
or any state, local, municipal or other Governmental Authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or of human health, or employee health and
safety, as has been, is now, or may at any time hereafter be, in effect.

 

9

--------------------------------------------------------------------------------


 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
failure by the Borrower or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as

 

10

--------------------------------------------------------------------------------


 

selected by the Administrative Agent in its reasonable discretion; in each case,
the “Screen Rate”) at approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided, further, that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the Eurodollar Base Rate shall be the
Interpolated Rate at such time.  “Interpolated Rate” means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan”:  any Loan bearing interest at a rate determined by reference
to the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default”:  any of the Events of Default specified in Section 7.1 of
this Agreement.

 

“Evidence of Flood Insurance”:  as defined in Section 5.9(c).

 

“Excluded Assets”: as defined in the Security Agreement.

 

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation,
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of any Loan Party of, or the grant by such Loan Party of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

 

11

--------------------------------------------------------------------------------


 

“Extended Commitment”:  as defined in Section 2.22(a).

 

“Extended Loan”:  as defined in Section 2.22(a).

 

“Extending Lender”:  as defined in Section 2.22(a).

 

“Extension”:  as defined in Section 2.22(a).

 

“Extension Amendment”:  as defined in Section 2.22(c).

 

“Extension Offer”:  as defined in Section 2.22(a).

 

“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Commitment Percentage of the L/C Obligations
then outstanding.

 

“Facility”:  each of the Revolving Credit Facility and any Incremental Facility.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official governmental
agreement with respect to the foregoing.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day of such rates on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Payment Date”:  (a) the first Business Day following the last day of each
March, June, September and December and (b) the Maturity Date.

 

“First Lien Intercreditor Agreement”:  an intercreditor agreement, substantially
in the form of Exhibit H, among the Administrative Agent, the Borrower and the
Senior Representatives for one or more classes of obligations to be secured pari
passu relative to the Liens on the Collateral securing the Obligations, with
such modifications thereto as the Administrative Agent and the Borrower shall
reasonably agree.

 

“Flood Determination Form”:  as defined in Section 5.9(c).

 

“Flood Documents”:  as defined in Section 5.9(c).

 

12

--------------------------------------------------------------------------------


 

“Flood Laws”:  the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board).

 

“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by the Borrower or any ERISA
Affiliate or any other entity related to the Borrower on a controlled group
basis.

 

“Foreign Plan”:  each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by the Borrower or any ERISA
Affiliate or any other entity related to the Borrower on a controlled group
basis.

 

“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower which is not organized
under the Laws of the United States, any state thereof or the District of
Columbia.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 5.1.  In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a material change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

13

--------------------------------------------------------------------------------


 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee”:  a guarantee or similar contingent payment obligation, direct or
indirect, in any manner, of all or any part of any Indebtedness; provided, that
“Guarantee” shall not include (a) any endorsement of negotiable instruments for
collection or deposit in the ordinary course of business or (b) any liability of
the Borrower or its Subsidiaries as a general partner of a partnership (other
than a Wholly Owned Subsidiary of the Borrower) in respect of the Indebtedness
of such partnership.

 

“Guarantee Agreement”:  the Guarantee Agreement executed and delivered by each
Guarantor, substantially in the form of Exhibit C.

 

“Guarantor”:  each Subsidiary Guarantor.

 

“Incremental Equivalent Debt”:  as defined in Section 2.21(c).

 

“Incremental Facilities”:  as defined in Section 2.21(a).

 

“Incremental Facility Agreement”: an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, giving effect to any
Incremental Facility.

 

“Incremental Facility Closing Date”:  any Business Day designated as such in an
Incremental Facility Agreement.

 

“Incremental Facility Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Incremental Loans in an aggregate principal amount not
to exceed the amount set forth in the applicable Incremental Facility Agreement
or New Lender Supplement pursuant to which such Lender became a party hereto, as
the same may be changed from time to time pursuant to the terms hereof.

 

“Incremental Facility Maturity Date”:  with respect to the Incremental Loans,
the maturity date specified in the applicable Incremental Facility Agreement,
which date shall be a date that is on or after the Maturity Date.

 

“Incremental Lender”:  as defined in Section 2.21(a).

 

“Incremental Loans”:  as defined in Section 2.21(a).

 

“Incremental Revolving Facility”:  as defined in Section 2.21(a).

 

“Incremental Revolving Loans”:  as defined in Section 2.21(a).

 

“Incremental Term Loan Facility”:  as defined in Section 2.21(a).

 

“Incremental Term Loans”:  as defined in Section 2.21(a).

 

“Indebtedness”: as to any Person at any date, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property

 

14

--------------------------------------------------------------------------------


 

and services (but excluding any (i) current accounts payable incurred in the
ordinary course of business, (ii) deferred compensation obligations incurred in
the ordinary course of business and (iii) earn-out obligation until such
earn-out obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP), (c) all obligations evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to acquired
property, (e) all capital lease obligations, (f) the liquidation value of all
mandatorily redeemable preferred stock, (g) all guarantee obligations of the
foregoing and (h) all obligations of any kind referenced in (a) through
(g) above secured by any lien on property owned by such Person or any of its
Subsidiaries, whether or not such Person or any of its Subsidiaries has assumed
or become liable for the payment of such obligation; provided, however, that
“Indebtedness” does not include (x) letters of credit, except to the extent of
unreimbursed amounts owing in respect of drawings thereunder, (y) net
obligations under Swap Agreements or (z) any liability of such Person as a
general partner of a partnership (other than a Wholly Owned Subsidiary of such
Person) in respect of the Indebtedness of such partnership, except to the extent
that such liability appears as indebtedness on the balance sheet of such Person;
provided, further, that for purposes of this definition, no effect shall be
given to changes to GAAP which become effective after the Closing Date and may
have the effect of converting certain operating leases into capital leases.

 

“Indemnitee”: as defined in Section 9.5(a).

 

“Indemnified Liabilities”: as defined in Section 9.5(a).

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December to occur
while such Loan is outstanding and on the date such Loan is paid in full, (b) as
to any Eurodollar Loan, the last day of the Interest Period applicable thereto
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months or 90 days, as the case may be, each day which is three months or 90
days, respectively, after the first day of the Interest Period applicable
thereto; provided that, in addition to the foregoing, the date (including but
not limited to the Maturity Date) upon which both the Commitments have been
terminated and the Loans have been paid in full shall be deemed to be an
“Interest Payment Date” with respect to any interest which is then accrued
hereunder.

 

“Interest Period”:  (a)  with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan and ending one, two, three or six months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and

 

15

--------------------------------------------------------------------------------

 

(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto.

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(A)                               if any Interest Period would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of an Interest Period
pertaining to a Eurodollar Loan, the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day; and

 

(B)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Investments”:  as defined in Section 6.7.

 

“IRS”:  the United States Internal Revenue Service.

 

“Issuing Lender”:  JP Morgan Chase Bank, N.A., and any other Lender selected by
the Borrower and approved by the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned) that has agreed in its sole discretion to act
as an “Issuing Lender” hereunder, or any of their respective affiliates, in each
case in its capacity as issuer of any Letter of Credit.  Each reference herein
to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender.

 

“Knowledge of the Borrower” or “Borrower’s Knowledge”:  known by a Responsible
Officer of the Borrower.

 

“Latest Maturity Date”:  at any date of determination, the latest maturity date
applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loans or Incremental Revolving
Loans.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Credit Extension”:  with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed

 

16

--------------------------------------------------------------------------------


 

pursuant to Section 2.3(e).The L/C Obligation of any Lender at any time shall be
its Commitment Percentage of the aggregate L/C Obligations at such time.

 

“L/C Participants”:  the collective reference to all Lenders other than the
Issuing Lender.

 

“L/C Sublimit”: (a) with respect to JP Morgan Chase Bank, N.A., in its capacity
as an Issuing Lender, $50,000,000 and (b) with respect to any other Issuing
Lender, an amount agreed to by such Issuing Lender and the Borrower.

 

“Lender Affiliate”:  (a) any affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an affiliate of such Lender or investment advisor.

 

“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Lenders”:  each Person that has a Commitment or that holds Loans; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 2.3(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  an extension of credit by any Lender to the Borrower in the form of a
Revolving Credit Loan, Incremental Revolving Loan, Incremental Term Loan,
Refinancing Revolving Credit Loan or Extended Loan.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing. 
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Party”:  each Group Member that is a party to a Loan Document.

 

17

--------------------------------------------------------------------------------


 

“Material”:  when used to describe an adverse effect or an event on the Borrower
or its Subsidiaries, shall mean a condition, event or act which, with the giving
of notice or lapse of time or both, will constitute a Default or an Event of
Default.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the material rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary”:  any Domestic Subsidiary of the Borrower
(a) whose total assets at the last day of the most recent Test Period were equal
to or greater than 3% of the Total Assets at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 3% of the
consolidated gross revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that “Material
Domestic Subsidiary” shall also include any of the Borrower’s Subsidiaries
selected by the Borrower that is required to ensure that all Material Domestic
Subsidiaries have in the aggregate (i) total assets at the last day of the most
recent Test Period that were equal to or greater than 90% of the Total Assets of
the Borrower’s Domestic Subsidiaries at such date and (ii) gross revenues for
such Test Period that were equal to or greater than 90% of the consolidated
gross revenues of the Borrower’s Domestic Subsidiaries for such period, in each
case determined in accordance with GAAP.  For purposes of determining the
Material Domestic Subsidiaries as of the Closing Date, the Test Period shall be
the four consecutive fiscal quarters ended December 28, 2014.  The Material
Domestic Subsidiaries as of the Closing Date are listed on Schedule 1.1C.

 

“Material Real Property”:  any real property (other than real property with a
fair market value of less than $7,500,000) owned in fee by the Borrower or a
Guarantor, except for the real property set forth on Schedule 1.1D.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, molds, pollutants,
contaminants, radioactivity and any other substances or forces of any kind that
are regulated pursuant to or could give rise to liability under any
Environmental Law.

 

“Maturity Date”:  as applicable, the earlier of (i) (A) with respect to the
Commitments of the Lenders on the Closing Date to make Revolving Loans, the
fifth anniversary of the Closing Date, (B) with respect to any Class of
Revolving Loans under an Extended Commitment, the termination date specified in
the related Extension Amendment, (C) with respect to any Class of Refinancing
Revolving Credit Loans, the termination date specified in the related
Refinancing Amendment, (D) with respect to any Commitments to make Incremental
Revolving Loans, the final maturity date applicable thereto as specified in the
applicable loan documentation or (E) with respect to any Incremental Term Loans,
the final maturity date applicable thereto as specified in the applicable loan
documentation and (ii) the date that the Commitments have been terminated
pursuant to Section 7.02.

 

18

--------------------------------------------------------------------------------


 

“Minimum Extension Condition”:  as defined in Section 2.22(b).

 

“Mortgage”:  collectively, the deeds of trust, trust deeds and mortgages made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Lenders in form and substance satisfactory to the Administrative
Agent.

 

“Mortgage Policies”:  as defined in Section 5.9(b).

 

“Mortgaged Properties”:  each parcel of Material Real Property and improvements
thereto with respect to which a Mortgage is granted pursuant to
Section 5.8(d) or Section 5.9.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”:   with respect to any Asset Sale, any Recovery Event, any
incurrence of Indebtedness or any issuance of Capital Stock, the proceeds
thereof in the form of cash and cash equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) received by any Group Member, minus:

 

(a)           the sum of all fees and out-of-pocket expenses paid by any Group
Member in connection with such event (including attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees);

 

(b)           with respect to any Asset Sale or Recovery Event only, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document),
and other customary fees and expenses actually incurred in connection therewith;

 

(c)           with respect to any Asset Sale or Recovery Event only, Taxes paid
and the Borrower’s reasonable estimate of income, franchise, sales, and other
applicable Taxes required to be paid by the Borrower or any Guarantor as a
result thereof in the taxable year that such Asset Sale or Recovery Event is
consummated or otherwise (after taking into account any available Tax credits or
deductions and any Tax sharing arrangements), including, where the proceeds are
realized by a Subsidiary of the Borrower, any incremental foreign, state and/or
local income Taxes imposed as a result of distributing the proceeds in question
from any Subsidiary to the Borrower;

 

(d)           the pro rata portion of net cash proceeds thereof attributable to
minority interests and not available for distribution to or for the account of
any Group Member as a result thereof; and

 

(e)           with respect to any Asset Sale or Recovery Event only, any reserve
for adjustment in respect of (i) the sale price of such assets established in
accordance with

 

19

--------------------------------------------------------------------------------


 

GAAP and (ii) any liabilities associated with such assets and retained by any
Group Member, including pension and other post-employment benefit liabilities
and liabilities related to environmental matters or against any indemnification
obligations association with such transaction; provided that any reduction at
any time in the amount of any such reserves (other than as a result of payments
made in respect thereof) shall be deemed to constitute the receipt by the
applicable Group Member at such time of Net Cash Proceeds in the amount of such
reduction.

 

“New Lender”:  as defined in Section 2.21(b).

 

“New Lender Supplement”:  as defined in Section 2.21(b).

 

“NFIP”:  as defined in Section 5.9(c).

 

“Non-Excluded Taxes”: Any Taxes imposed on or with respect to any payment made
by made by or on behalf of any Loan Party under any Loan Document, excluding
(a) net income Taxes, franchise Taxes (imposed in lieu of net income Taxes), and
branch profit Taxes imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement), (b) any Taxes that are attributable to such
Lender’s failure to comply with the requirements of Section 2.16(d), (c) United
States withholding Taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from such Loan Party
with respect to such Non-Excluded Taxes pursuant to Section 2.16 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Non-U.S. Lender”:  as defined in Section 2.16(d)(ii)(B).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  collectively, the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and creation of Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, of any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower or any Guarantor, as applicable, to
the Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and

 

20

--------------------------------------------------------------------------------


 

disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Loan Party pursuant hereto) or otherwise; provided,
however, that for purposes of determining the obligations of any Loan Party, the
definition of “Obligations” shall not create any guarantee by any Loan Party of
(or grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

 

“Outstanding Amount”:  with respect to (a) the Loans on any date, the principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Borrowing), as the case
may be, occurring on such date; and (b) any L/C Obligations on any date, the
amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under Letters
of Credit (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Borrowing) or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

 

“Parent”: as defined in the recitals.

 

“Participant”:  as defined in Section 9.6(b).

 

“Participant Register”: as defined in Section 9.6(b).

 

“Patriot Act”: as defined in Section 9.16.

 

“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.

 

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Equity”: as defined in the Security Agreement.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A.  as its prime rate in effect at its principal
office in New

 

21

--------------------------------------------------------------------------------


 

York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A.  in connection with extensions of credit to
debtors).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refinancing Amendment”:  an amendment to this Agreement in form and substance
consistent with the terms hereof and otherwise reasonably satisfactory to the
Administrative Agent and the Borrower executed by each of (a) the Borrower,
(b) the Administrative Agent and (c) each Additional Refinancing Lender and
Lender that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.23.

 

“Refinancing Revolving Credit Commitments”:  each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.

 

“Refinancing Revolving Credit Loans”:  the Revolving Loans made pursuant to the
Refinancing Revolving Credit Commitments.

 

“Register”:  as defined in Section 9.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 2.3(e) for the amounts drawn under
Letters of Credit.

 

“Reinvestment Notice”: with respect to any Asset Sale or Recovery Event, a
written notice executed by a Responsible Officer stating (i) that no Event of
Default has occurred and is continuing and (ii) that the Borrower (directly or
indirectly through a Subsidiary) intends and expects to use (or to commit to
use) all or a specified portion of the Net Cash Proceeds of such Asset Sale or
Recovery Event, as applicable, within 12 months (or committed within 12 months
and reinvested within six months thereafter) of such Asset Sale or Recovery
Event, as applicable, to reinvest in assets useful in its or any of its
Subsidiaries’ business.

 

“Required Lenders”:  at any time, Lenders having more than 50% of the sum of the
(a) Total Outstandings and (b) unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower.

 

22

--------------------------------------------------------------------------------


 

“Restricted Payments”: as defined in Section 6.5.

 

“Revolving Credit Facility”: the credit facility represented by the Revolving
Credit Lenders’ Commitments and the Revolving Loans.

 

“Revolving Credit Lender”: at any time, a Lender that has a Commitment to make
Revolving Loans or Incremental Revolving Loans or holds a Revolving Loan or an
Incremental Revolving Loan at such time.

 

“Revolving Loans”: as defined in Section 2.1(a).

 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country”:  at any time, a country, region or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”:  at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“Second Lien Intercreditor Agreement”:  an intercreditor agreement,
substantially in the form of Exhibit I, among the Administrative Agent, the
Borrower and one or more Senior Representatives for one or more classes of
obligations to be secured by the Liens on the Collateral that rank junior to the
Liens on the Collateral securing the Obligations, with such modifications
thereto as the Administrative Agent and the Borrower shall reasonably agree.

 

“Secured Parties”:  as defined in the Security Agreement.

 

“Security Agreement”:  the Security Agreement to be executed and delivered by
the Borrower and each Subsidiary Guarantor, substantially in the form of
Exhibit G.

 

“Security Documents”:  the collective reference to the Guarantee Agreement, the
Security Agreement, each of the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

 

“Senior Representative”:  with respect to any series of  first priority
Indebtedness or junior priority Indebtedness permitted under this Agreement, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant

 

23

--------------------------------------------------------------------------------


 

to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

“Senior Secured Leverage Ratio”:  as of the time of determination, the ratio of
(a) Indebtedness of the Borrower and its Subsidiaries on such date that is
secured by a Lien on property of the Borrower and its Subsidiaries, minus
Unrestricted Cash of the Borrower and its Subsidiaries, to the extent readily
distributable to the Borrower, on such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on such date.

 

“Solvent”:  with respect to any Person as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be not less than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Person that is a Lender
or an affiliate thereof at the time such agreement is entered into.

 

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates
entered into by the Borrower or any Subsidiary Guarantor and any Person that is
a Lender or an affiliate thereof at the time such Swap Agreement is entered
into.

 

“Spin-Off”:  as defined in the recitals.

 

“Subsidiary”:  any corporation, partnership, limited liability company or other
entity the majority of the shares of stock or other ownership interests having
ordinary voting power of which at any time outstanding is owned directly or
indirectly by a Person or by one or more of its other subsidiaries or by a
Person in conjunction with one or more of its other subsidiaries.

 

“Subsidiary Guarantor”:  each Material Domestic Subsidiary of the Borrower.

 

24

--------------------------------------------------------------------------------


 

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party as support for, among other things, their contracts
with customers, whether such indebtedness is owing directly or indirectly by
such Loan Party.

 

“Swap”:  any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period”: a period of four consecutive fiscal quarters ended on the last
day of the fourth such fiscal quarter.

 

“Total Assets”:  the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower.

 

“Total Leverage Ratio”: as of the time of determination, the ratio of (a) total
Indebtedness of the Borrower and its Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP, minus Unrestricted Cash of the
Borrower and its Subsidiaries, to the extent readily distributable to the
Borrower, on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date.

 

“Total Outstandings”:   the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Unrestricted Cash”: unrestricted cash or cash equivalents in an amount not to
exceed $50,000,000 in the aggregate.

 

25

--------------------------------------------------------------------------------

 

“U.S. Person”: a “United States person” as defined in Section 7701(a)(30) of the
code.

 

“U.S. Tax Compliance Certificate”: as defined Section 2.16(d)(ii)(B)(3).

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Liability”:  any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.

 

Section 1.2                                   Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent (who shall then notify the Lenders)
that the Borrower wishes to amend any provisions of Article VI (or the
definitions applicable thereto) to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of any such provisions (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VI (or the definitions applicable thereto) for such purpose),
then the Borrower’s compliance with such covenants shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants are amended
in a manner satisfactory to the Borrower and the Administrative Agent, the
Borrower and the Administrative Agent agreeing to enter into good faith
negotiations to amend any such provisions immediately upon receipt from any
party entitled to send such notice.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.  The term “including” is by way of example
and not limitation.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

Section 1.3                                   Timing of Payment or Performance. 
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately

 

26

--------------------------------------------------------------------------------


 

succeeding Business Day and such extension of time shall be reflected in
computing interest and fees, as the case may be.

 

ARTICLE II

 

Amount and Terms of the Facility

 

Section 2.1                                   Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
to the Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Commitment Percentage of the L/C Obligations then outstanding, does not exceed
the amount of such Lender’s Commitment.  During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  Notwithstanding anything to the contrary contained in this
Agreement, in no event (after giving effect to the use of proceeds of any
Borrowing) shall (i) the amount of any Lender’s Commitment Percentage multiplied
by the amount of a Borrowing of Revolving Loans exceed such Lender’s Available
Commitment at the time of such Borrowing or (ii) the aggregate amount of
Extensions of Credit of all Lenders at any one time outstanding exceed the
aggregate Commitments then in effect of all Lenders.

 

(b)                                 The Revolving Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7; provided that no Revolving Loan shall be
made as a Eurodollar Loan after the day that is one month prior to the Maturity
Date.

 

Section 2.2                                   Procedure for Revolving Credit
Borrowing.  The Borrower may borrow Revolving Loans under the Commitments on any
Business Day during the Commitment Period; provided that the Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 12:00 P.M., New York City time, (a) three
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Loans are to be Eurodollar Loans, or (b) on the requested
Borrowing Date, otherwise), specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the Borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (iv) if the Borrowing is to be
entirely or partly of Eurodollar Loans, the respective amounts of each such Type
of Revolving Loan and the respective lengths of the initial Interest Periods
therefor.  Any Revolving Loans made on the Closing Date shall be ABR Loans. 
Each Borrowing under the Commitments shall be in an amount equal to $1,000,000
or a multiple of $1,000,000 in excess thereof.  Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each relevant
Lender thereof.  Each relevant Lender will make the amount of its pro rata share
of each Borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
Borrowing will then immediately be made available to the Borrower by the
Administrative Agent crediting the

 

27

--------------------------------------------------------------------------------


 

account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 

Section 2.3                                   L/C Commitment.  (a)(i)  Subject
to the terms and conditions hereof, the Issuing Lender, in reliance on the
agreements of the L/C Participants set forth in Section 2.3(e), agrees to issue
letters of credit (“Letters of Credit”) for the account of the Borrower on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the Issuing Lender; provided that the Issuing Lender shall have
no obligation to issue any Letter of Credit to the extent that, after giving
effect to such issuance, (1) the L/C Obligations would exceed the L/C
Commitment, (2) the Issuing Lender’s L/C Obligations then outstanding would
exceed the L/C Sublimit of such Issuing Lender or (3) the aggregate amount of
the Available Commitments would be less than zero; provided, further, that on
the date of the Spin-Off, the Borrower shall have assumed from Parent the
Letters of Credit listed on Schedule 2.3 hereto and each such Letter of Credit
shall be considered a Letter of Credit issued pursuant to the terms of this
Agreement.  Each Letter of Credit shall (1) be denominated in Dollars and
(2) expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefor, whether or not such maximum face amount is in effect at
such time.

 

(ii) The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit to the extent (a) that such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (b) any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it or (c) the issuance of such Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

 

(b)                                 Procedure for Issuance of Letters of
Credit.  The Borrower may from time to time request that the Issuing Lender
issue a Letter of Credit by delivering to the Issuing Lender at its address for
notices specified herein or otherwise on file with the Administrative Agent
(with a copy to the Administrative Agent) an Application therefor, completed to
the satisfaction of the Issuing Lender, and such other certificates, documents
and other papers and information as the Issuing Lender may reasonably request. 
Unless the Issuing Lender has received written notice from any Lender or the
Administrative Agent at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit that the conditions
precedent set forth in Article IV shall not then be satisfied, then, subject to
the terms

 

28

--------------------------------------------------------------------------------


 

and conditions hereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit or enter into the applicable amendment, as the case may be, in
accordance with its customary procedures (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).  The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).  A Letter of Credit shall be issued only to the extent (and upon
issuance of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Obligations shall not exceed the L/C Commitment and
(ii) the aggregate amount of the Extensions of Credit shall not exceed the
aggregate Commitments.  Such Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

(c)                                  Fees and Other Charges.  The Borrower will
pay a fee on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Credit Facility, shared ratably among the Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition to the foregoing fee, the Borrower shall pay or reimburse the Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by the Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

(d)                                 L/C Participations.  (i)  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand an amount equal to such L/C Participant’s Commitment
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(ii)                                  If any amount required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 2.3(d)(i) in respect
of any unreimbursed portion of

 

29

--------------------------------------------------------------------------------


 

any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 2.3(d)(i) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Credit Facility.  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

(iii)                               Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with
Section 2.3(d)(i), the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the Issuing
Lender the portion thereof previously distributed by the Issuing Lender to it.

 

(e)                                  Reimbursement Obligation of the Borrower. 
If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 11:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice.  Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds.  Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.10(a) and (y) thereafter, Section 2.10(d).

 

(f)                                   Obligations Absolute.  The Borrower’s
obligations under this Section 2.3 shall be absolute, unconditional and
irrevocable under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 2.3(e) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon,

 

30

--------------------------------------------------------------------------------


 

even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s Obligations
hereunder.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action lawfully
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender to the Borrower.

 

(g)                                  Letter of Credit Payments.  If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Borrower and the Administrative Agent of the date and
amount thereof.  The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining, using reasonable care, that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

(h)                                 Payments.  Any payments and reimbursements
due to the Issuing Lender hereunder shall be remitted to the Administrative
Agent which shall, in turn, remit such funds to the Issuing Lender.

 

(i)                                     Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 2.3, the provisions of this Section 2.3
shall apply.

 

Section 2.4                                   Termination or Reduction of
Commitments.  The Borrower shall have the right, upon not less than two Business
Days’ notice to the Administrative Agent, to terminate the Commitments when no
Loans or Letters of Credit are then outstanding or, from time to time, to reduce
the unutilized portion of the Commitments.  Any such reduction pursuant to this
Section 2.4 shall be in an amount equal to $10,000,000 or a multiple of
$1,000,000 in excess thereof and shall reduce permanently the Commitments then
in effect, and the fees payable pursuant to Section 2.11 shall then reflect the
reduced Commitments.

 

Section 2.5                                   Optional Prepayments.  The
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of ABR
Loans, which

 

31

--------------------------------------------------------------------------------


 

notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.17.  Any such notice may state that such notice is conditioned upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest and fees to such date on the amount prepaid.  Partial
prepayments shall be in an aggregate principal amount of $10,000,000 or a
multiple of $1,000,000 in excess thereof.

 

Section 2.6                                   Mandatory Prepayments and
Mandatory Commitment Reductions.

 

(a)                                 If on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event (excluding any
Recovery Event for which the Group Members in the aggregate have received
$15,000,000 or less per fiscal year and $50,000,000 in the aggregate on a
cumulative basis) then, within five Business Days after receipt of such Net Cash
Proceeds, 100% of such Net Cash Proceeds shall be applied toward the prepayment
of the Loans as set forth in Section 2.6(c) and Commitments in an amount equal
to such Net Cash Proceeds (whether or not there are any outstanding Loans) shall
automatically terminate on the date of such prepayment; provided that no such
prepayment shall be required on such date if, on or prior to such date, the
Borrower shall have delivered a Reinvestment Notice to the Administrative Agent
in respect of such Net Cash Proceeds in accordance with Section 2.6(b); provided
further that the Borrower may use a portion of such Net Cash Proceeds to prepay
or repurchase any other Indebtedness that is secured by the Collateral on a pari
passu basis with the Loans to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with such
Net Cash Proceeds, in each case in an amount not to exceed the product of
(x) the amount of such Net Cash Proceeds and (y) a fraction, the numerator of
which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Loans and
such other Indebtedness.

 

(b)                                 With respect to any Net Cash Proceeds
received by any Group Member with respect to any Asset Sale or Recovery Event
(other than any Recovery Event excluded from the application of Section 2.6(a)),
at the option of the Borrower, (i) the Borrower (directly or indirectly through
a Subsidiary) may reinvest or cause to be reinvested all or any portion of such
Net Cash Proceeds in assets useful in its or any of its Subsidiaries’ business
within (x) 12 months following receipt of such Net Cash Proceeds or (y) if the
Borrower or any Subsidiary enters into a binding commitment to reinvest such Net
Cash Proceeds within 12 months following receipt thereof, within 180 days of the
date of such binding commitment (provided that this clause (y) shall not operate
to reduce the timeframe for reinvestment from a minimum of 12 months) and
(ii) if any Net Cash Proceeds are not so reinvested within such reinvestment
period or are no longer intended to be or cannot be so reinvested at any time
after delivery of a Reinvestment Notice, an amount equal to any such Net Cash
Proceeds shall be promptly applied toward the prepayment of the Loans as set
forth in Section 2.6(c) and Commitments in an amount equal to

 

32

--------------------------------------------------------------------------------


 

such Net Cash Proceeds (whether or not there are any outstanding Loans) shall
automatically terminate on the date of such prepayment.

 

(c)                                  Amounts to be applied in connection with
prepayments made pursuant to Section 2.6 shall be applied to the prepayment of
the Loans in accordance with Section 2.14(b).  The application of any prepayment
pursuant to this Section 2.6 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans.  Each prepayment of the Loans under this Section 2.6 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

(d)                                 No prepayment fee, premium or penalty shall
be payable in respect of any mandatory prepayments made pursuant to this
Section 2.6; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.17.

 

(e)                                  If, at any time, the aggregate outstanding
Extensions of Credit exceed the Commitments, then the Borrower shall prepay
Loans (or, to the extent after giving effect to any such prepayment, any such
excess remains, cash collateralize Letters of Credit in a manner consistent with
the requirements in Section 7.2), to eliminate such excess.

 

Section 2.7                                   Conversion and Continuation
Options.  (a) The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent at least one Business
Day’s prior irrevocable notice of such election; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto.  The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable notice of such election.  Any such
notice of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. 
All or any part of outstanding Eurodollar Loans and ABR Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and (ii) no Loan
may be converted into a Eurodollar Loan after the date that is one month prior
to the Maturity Date.

 

(b)                                 Any Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans; provided that no Eurodollar Loan may be continued as such (i) when any
Event of Default has occurred and is continuing or (ii) after the date that is
one month prior to the Maturity Date; and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.

 

Section 2.8                                   Minimum Amounts of Eurodollar
Borrowings.  All borrowings, conversions and continuations of Loans hereunder
and all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving

 

33

--------------------------------------------------------------------------------


 

effect thereto, the aggregate principal amount of the Loans comprising each
Eurodollar Borrowing shall be equal to $1,000,000 or a multiple of $1,000,000 in
excess thereof and so that there shall not be more than 10 Eurodollar Borrowings
outstanding at any one time.

 

Section 2.9                                   Repayment of Loans; Evidence of
Debt.  (a)  The Borrower hereby unconditionally promises to pay (i) to each
Lender on the Maturity Date (or such earlier date as the Loans become due and
payable pursuant to Article VII or Section 2.6, the unpaid principal amount of
each Loan made by such Lender and (ii) to each Incremental Lender on the
applicable Incremental Facility Maturity Date (or such earlier date as the
Incremental Loans become due and payable pursuant to Article VII or Section 2.6,
as may be amended with respect to any Incremental Term Facility), the unpaid
principal amount of each Incremental Loan made by such Incremental Lender.  The
Borrower hereby further agrees to pay interest in immediately available funds at
the office of the Administrative Agent on the unpaid principal amount of the
Loans from time to time from the Closing Date until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 9.6(d), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and
accounts maintained pursuant to paragraphs (b) and (c) of this Section 2.9
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

Section 2.10                            Interest Rates and Payment Dates.  (a) 
Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Interest shall be payable in arrears on
each Interest Payment Date; provided that interest accruing pursuant to
paragraph (d) of this Section 2.10 shall be payable from time to time on demand.

 

(d)                                 (i) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.10 plus 2% or (y) in the case of
Reimbursement Obligations, the rate, applicable to ABR Loans plus 2% and (ii) to
the extent permitted under applicable law, if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

Section 2.11                            Fees.  The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders all fees required to be
paid as have been agreed by the Borrower and the Administrative Agent prior to
the Closing Date and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel) at least two
Business Days prior to the Closing Date.  On the first Business Day following
the last day of each March, June, September and December and on the Maturity
Date (or, if earlier, on the date upon which the Commitments are terminated and
the Loans are paid in full), the Borrower shall pay to the Administrative Agent,
for the ratable account of the Lenders, a commitment fee for the period from and
including the Closing Date to the last day of the Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the aggregate undrawn
Commitments of such Lenders during the period for which payment is made, payable
on the first Business Day following the last day of each fiscal quarter of the
Borrower and on the Maturity Date (or, if earlier, on the date upon which both
the Commitments are terminated and the Loans are paid in full), commencing on
the first such date to occur after the Closing Date.

 

Section 2.12                            Computation of Interest and Fees.  (a) 
Interest payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed, except that, with respect to ABR Loans the
rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  Fees payable pursuant hereto
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower

 

35

--------------------------------------------------------------------------------

 

and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

Section 2.13                            Inability to Determine Interest Rate. 
If prior to the first day of any Interest Period the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter.  If such notice is given (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

 

Section 2.14                            Pro Rata Treatment and Payments.  (a) 
Each borrowing of Loans by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any fee hereunder and, subject to the last
sentence of Section 2.4, any reduction of the Commitments of the Lenders shall
be made pro rata according to the Commitment Percentage of the relevant
Lenders.  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

 

(b)                                 All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without set-off or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the
Administrative Agent’s office specified in Section 9.2, in Dollars and in
immediately available funds.  Notwithstanding the foregoing, the failure by the
Borrower to make a payment (or prepayment) prior to 12:00 Noon on the due date
thereof shall not constitute a Default or Event of Default if such payment is
made on such due date; provided, however, that any payment (or prepayment) made
after such time on such due date shall be deemed made on the next Business Day
for the purposes of interest and reimbursement calculations.  The Administrative
Agent shall distribute such payments to the relevant Lenders promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower.  Nothing herein
shall be deemed to limit the rights of the Borrower against any Lender who fails
to make its share of such borrowing available.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment being
made hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days of
such required date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

Section 2.15                            Requirements of Law.  (a)  If the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)                                     shall subject any Lender or the Issuing
Lender to any Tax of any kind whatsoever on its Loans, letters of credit,
Commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or change the basis of taxation of payments to
such Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.16 and changes in the rate of Tax on the overall net income
of such Lender or Issuing Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

 

37

--------------------------------------------------------------------------------


 

(iii)                               shall impose on such Lender any other
condition affecting Eurodollar Loans;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.  The Borrower shall not be
liable in respect of any such increased costs to, or reduced amount of any sum
received or receivable by, any Lender pursuant to this Section 2.15(a) with
respect to any interest, fees or other amounts accrued by such Lender more than
15 days prior to the date notice thereof is given to the Borrower pursuant to
this Section 2.15(a).

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital or liquidity requirements) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than 30 days
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
30-day period shall be extended to include the period of such retroactive
effect.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented, but only to the extent such rules, regulations, or published
interpretations or directives are applied to the Borrower and its Subsidiaries
by the Administrative Agent or any Lender in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.

 

38

--------------------------------------------------------------------------------


 

(d)                                 A certificate, setting forth a reasonably
detailed explanation as to the reason for any additional amounts payable
pursuant to this Section 2.15, submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

Section 2.16                            Taxes.  (a)  All payments made by or on
behalf of any Loan Party under this Agreement or any other Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, except as required by applicable law.  If any applicable
law (as determined in the good faith discretion of the applicable withholding
agent) requires the deduction or withholding of any Tax from any amounts payable
to the Administrative Agent, the Issuing Lender or any Lender, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) if such Tax is a Non-Excluded Tax or Other Tax, the
amounts so payable by the applicable Loan Party to the Administrative Agent, the
Issuing Lender or such Lender shall be increased to the extent necessary to
yield to the Administrative Agent, the Issuing Lender or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made.

 

(b)                                 In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
if paid by the Administrative Agent, at the option of the Administrative Agent,
timely reimburse it, Other Taxes.

 

(c)                                  Whenever any Taxes are payable by any Loan
Party to a Governmental Authority pursuant to this Section 2.16, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Loan Party
showing payment thereof or such evidence reasonable satisfactory to the
Administrative Agent.

 

(d)                                 (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

39

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Lender that is not a U.S. Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S.

 

40

--------------------------------------------------------------------------------


 

Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.  If
a Non-U.S. Lender fails to provide the Borrower or the Administrative Agent a
timely and complete IRS Form W-8BEN-E or the Lender fails to comply with
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Non-U.S. Lender
recognizes that any payments to it may be subject to 30% U.S. withholding tax
under FATCA.

 

(e)                                  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

41

--------------------------------------------------------------------------------


 

(f)                                   The Loan Parties shall jointly and
severally indemnify the Administrative Agent, the Issuing Lender and any other
Lender, within 10 days after demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Administrative Agent, Issuing Lender or other Lender, or
required to be withheld or deducted from a payment to such Administrative
Agent, Issuing Lender or other Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.6(b) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax

 

42

--------------------------------------------------------------------------------


 

returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     The agreements in this Section 2.16
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(j)                                    For purposes of this Section 2.16, the
term “applicable law” includes FATCA.

 

Section 2.17                            Indemnity.  The Borrower agrees to
indemnify each Lender and to hold each Lender harmless from any loss or expense
that such Lender sustains or incurs as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.18                            Change of Lending Office.  Each Lender
and each Issuing Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.15 or 2.16(a) with respect to such Lender or
Issuing Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans or Letters of Credit affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
or Issuing Lender pursuant to Section 2.15 or 2.16(a).

 

Section 2.19                            Replacement of Lenders.  (a)  The
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a),
(b) defaults in its obligation to make Loans hereunder or (c) is a
“Non-Consenting Lender” (as defined below in this Section 2.19), provided that
all such replaced Lenders are replaced with a replacement financial institution
and/or one or more increased Commitments

 

43

--------------------------------------------------------------------------------


 

from one or more other Lenders; provided further that (i) such replacement does
not conflict with any Requirement of Law, (ii) prior to any such replacement,
such Lender shall have taken no action under Section 2.18 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16(a),
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.17 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15 or 2.16(a), as the case may
be, (viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (ix) the replacement financial institution
shall consent, at the time of such assignment, to each matter in respect of
which such Non-Consenting Lenders refused to consent.

 

(b)                                 In the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 9.1 and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 

Section 2.20                            Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11;

 

(b)                                 the Commitment and Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

 

(c)                                  if any L/C Obligations exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the L/C Obligation of
such Defaulting Lender shall be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the non-Defaulting Lenders in accordance with
their respective Commitment Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Extensions of

 

44

--------------------------------------------------------------------------------


 

Credit plus such Defaulting Lender’s L/C Obligation does not exceed the total of
all non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
for the benefit of the Issuing Lender only the Borrower’s obligations
corresponding to such Defaulting Lender’s L/C Obligation (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 7.2 for so long as such L/C Obligation is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Obligation pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.3(c) with respect to such Defaulting
Lender’s L/C Obligation during the period such Defaulting Lender’s L/C
Obligation is cash collateralized;

 

(iv)                              if the L/C Obligation of any non-Defaulting
Lender is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 2.3(c) and Section 2.11 shall be adjusted in
accordance with such non-Defaulting Lender’s Commitment Percentage; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Obligation is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the Issuing Lender or any other Lender hereunder, all fees payable under
Section 2.3(c) with respect to such Defaulting Lender’s L/C Obligation shall be
payable to the Issuing Lender until and to the extent that such L/C Obligation
is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Obligation will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligation of the
Lenders shall be readjusted to

 

45

--------------------------------------------------------------------------------

 

reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage.

 

Section 2.21                            Incremental Loans.

 

(a)                                 The Borrower (upon receipt of requisite
authorization from its board of directors) and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders (each such
Lender, an “Incremental Lender”) shall (x) make available to the Borrower an
additional revolving credit facility (the “Incremental Revolving Facility” and
any loans thereunder, the “Incremental Revolving Loans”) and/or increase the
amount of their Commitment under the Revolving Credit Facility, or (in the case
of a New Lender) make available a Commitment under the Revolving Credit Facility
and (y) make available to the Borrower one or more term loan facilities (each,
an “Incremental Term Loan Facility” and together with the Incremental Revolving
Facility, the “Incremental Facilities”; any loans under the Incremental Term
Loan Facility, the “Incremental Term Loans” and together with any Incremental
Revolving Loans, the “Incremental Loans”), in either such case by executing and
delivering to the Administrative Agent a notice specifying (i) the aggregate
principal amount of such increase (including whether it is an Incremental
Revolving Facility or Incremental Term Facility) and (ii) the proposed
Incremental Facility Closing Date.  Notwithstanding the foregoing, (I) no
increase pursuant to this paragraph may be obtained after the occurrence and
during the continuation of a Default or Event of Default or if a Default or
Event of Default would result therefrom (except in the case of an Incremental
Facility incurred to finance an Investment permitted under Section 6.7, if so
agreed by the Borrower and the applicable Incremental Lenders, no Event of
Default pursuant to Section 7.1(a), Section 7.1(e) or Section 7.1(f) has
occurred and is continuing or would result from such increase pursuant to this
Section 2.21), (II) any increase effected pursuant to this Section 2.21 shall be
in a minimum amount of at least $10,000,000, (III) the Incremental Facilities
shall rank pari passu in right of payment and security with the Revolving Credit
Facility (provided that any Incremental Term Facility may be subject to an
excess cash flow sweep and mandatory prepayments in respect of debt issuances in
addition to any mandatory prepayments applicable to the Revolving Credit
Facility), (IV) on any Incremental Facility Closing Date, the representations
and warranties set forth in this Agreement shall be true and correct in all
material respects (or certain specified representations and warranties set forth
in this Agreement shall be true and correct in all material respects, in the
case of an Investment permitted under Section 6.7, if so agreed by the Borrower
and any applicable Incremental Lender), except for any representation or
warranty expressly stated to have been made as of a specified date (which shall
be true and correct in all material respects as of such date), (V) on any
Incremental Facility Closing Date, the Borrower shall be in pro forma compliance
with a Senior Secured Leverage Ratio (assuming all commitments under the
Revolving Credit Facility and any such Incremental Facility are fully drawn) of
1.75:1.00 as of the last day of the most recently ended Test Period, (VI) any
Incremental Revolving Facility will have a final maturity no earlier than the
latest final maturity of the Revolving Credit Facility and any Incremental
Revolving Facility, and any Incremental Term Facility will have a final maturity
no earlier than the latest final maturity of the Revolving Credit Facility and
any Incremental Facility, (VII) the weighted average life to maturity of any
Incremental Revolving Facility shall be no shorter than the weighted average
life to maturity of the Revolving Credit Facility and any

 

46

--------------------------------------------------------------------------------


 

Incremental Revolving Facility, and the weighted average life to maturity of any
Incremental Term Facility shall be no shorter than the weighted average life to
maturity of any other Incremental Term Facility, (VIII) other than amortization
(solely with respect to Incremental Term Loans), pricing, fees and maturity
date, each Incremental Facility shall have the same terms as the Revolving
Credit Facility, or such terms as are reasonably satisfactory to the
Administrative Agent and the Borrower, and, except as set forth above, shall be
treated substantially the same as the existing Revolving Credit Facility
(including with respect to mandatory and voluntary prepayments (provided that
any Incremental Term Facility may be subject to an excess cash flow sweep and
mandatory prepayments in respect of debt issuances in addition to any mandatory
prepayments applicable to the Revolving Credit Facility)) and (IX) any
Incremental Facility shall be effected pursuant to documentation (including but
not limited to customary legal opinions, board resolutions and officers’
certificates reasonably satisfactory to the Administrative Agent) and procedures
reasonably acceptable to the Administrative Agent and the Borrower (including,
if applicable, procedures to ensure that outstandings are held ratably by the
applicable Lenders). Notwithstanding anything to the contrary in Section 9.1, in
connection with any Incremental Facility, this Agreement and the other Loan
Documents may be amended in writing (which shall be executed by the Borrower,
the Administrative Agent and the Incremental Lenders) in order to establish the
Incremental Revolving Facility or Incremental Term Facility, as applicable, and
to reflect any technical changes necessary or appropriate to give effect to such
Incremental Facility in accordance with its terms as set forth herein.  No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

 

(b)                                 Any additional bank, financial institution
or other entity which, with the consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any Incremental Facility shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit F hereto, whereupon such bank, financial institution or
other entity (a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement.

 

(c)                                  The Borrower may utilize availability under
the Incremental Facilities in respect of one or more series of senior unsecured
notes or term loans or senior secured first lien notes or term loans or senior
secured junior lien (as compared to the Liens securing the Obligations) notes or
term loans, in each case, if secured, that will be secured by Liens on the
Collateral on an equal priority or junior priority basis (as applicable) with
the Liens on Collateral securing the Obligations, and issued in a public
offering, Rule 144A or other private placement or loan origination pursuant to
an indenture, credit agreement or otherwise, in an aggregate amount not to
exceed the amount permitted under Section 2.21(a)(V) (“Incremental Equivalent
Debt”); provided that such Incremental Equivalent Debt (i) does not mature prior
to the Maturity Date, or have a shorter weighted average life to maturity than
the weighted average life to maturity of the Revolving Credit Facility or any
Incremental Facility outstanding at such time, (ii) has terms and conditions
(other than pricing and fees) no more restrictive than those under the Revolving
Credit Facility (except for covenants or other provisions applicable only to
periods after the Maturity Date of the Facility), (iii) does not require
mandatory prepayments to be made except to the extent required to be applied
first pro rata to the Revolving Credit Facility and any pari passu secured
Incremental Equivalent Debt (provided that any term loans may be subject to

 

47

--------------------------------------------------------------------------------


 

an excess cash flow sweep and mandatory prepayments in respect of debt issuances
in addition to any mandatory prepayments applicable to the Revolving Credit
Facility), (iv) to the extent secured, shall not be secured by any Lien on any
asset that does not also secure the existing Revolving Credit Facility, or to
the extent guaranteed, shall not be guaranteed by any Person other than the
Guarantors and (v) to the extent secured, shall be subject to a First Lien
Intercreditor Agreement or a Second Lien Intercreditor Agreement, as applicable.

 

Section 2.22                            Extensions of Loans and Revolving Credit
Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Commitments with a like
maturity date, in each case on a pro rata basis and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Commitments
and otherwise modify the terms of such Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Commitments (and related
Outstanding Amounts)) (each, an “Extension”, and each group Commitments so
extended, as well as the original Commitments (not so extended), being a Class;
any Extended Commitments shall constitute a separate Class of Commitments from
the Class of Commitments from which they were converted), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, the
representations and warranties set forth in this Agreement shall be true and
correct in all material respects, except for a representation or warranty
expressly stated to have been made as of a specified date (which shall be true
and correct in all material respects as of such date), (iii) the Administrative
Agent shall have received customary legal opinions, board resolutions and
officers’ certificates reasonably satisfactory to the Administrative Agent,
(iv) except as to pricing (interest rate, fees, funding discounts and prepayment
premiums) and maturity (which shall be set forth in the relevant Extension
Offer), the Commitment of any Lender that agrees to an Extension with respect to
such Commitment (an “Extending Lender”) extended pursuant to an Extension (an
“Extended Commitment”, and each Loan made pursuant thereto, an “Extended Loan”),
and the related Outstanding Amounts, shall be a Commitment (or related
Outstanding Amount, as the case may be) with the same terms as the original
Commitments (and related Outstanding Amount); provided that (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Extended Commitments (and related outstandings) and (B) repayments required
upon the Maturity Date of the non-extending Commitments of Loans with respect to
Extended Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Commitments, (2) the permanent repayment of Loans with
respect to, and termination of, Extended Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Commitments,
(3) assignments and participations of Extended Commitments and Extended Loans
shall be governed by the same assignment and participation provisions applicable
to Commitments and Loans and (4) at no time shall there be Commitments hereunder
(including Extended Commitments and any original Commitments) which have more
than two different maturity dates, (v) if the aggregate amount of Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum

 

48

--------------------------------------------------------------------------------


 

aggregate amount of Commitments offered to be extended by the Borrower pursuant
to such Extension Offer, then the Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (vi) all documentation in respect of such
Extension shall be consistent with the foregoing and (vii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.22, (i) such Extensions shall not
constitute optional or mandatory payments or prepayments for purposes of
Sections 2.5 or 2.6 and (ii) each Extension Offer shall specify the minimum
amount of Commitments to be tendered, which shall be in an integral multiple of
$1,000,000 and an aggregate amount that is not less than $10,000,000 (or if
less, the remaining Outstanding Amount thereof) (or such lesser minimum amount
reasonably approved by the Administrative Agent) (a “Minimum Extension
Condition”).  The transactions contemplated by this Section 2.22 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Commitments on the such terms as may be set forth in the relevant
Extension Offer) shall not require the consent of any Lender or any other Person
(other than as set forth in clause (c) below).

 

(c)                                  The consent (such consent not to be
unreasonably withheld, delayed or conditioned) of the Administrative Agent shall
be required to effectuate any Extension.  No consent of any Lender or any other
Person shall be required to effectuate any Extension, other than (A) the consent
of the Borrower and each Lender agreeing to such Extension with respect to one
or more of its Commitments (or a portion thereof) and (B) the consent of the
Issuing Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.  All Extended Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (an “Extension Amendment”) with
the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Commitments so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.22.  In addition, if so provided in such amendment and with the
consent of the Issuing Lender, participations in Letters of Credit expiring on
or after the original Maturity Date shall be re-allocated from Lenders holding
Commitments to Lenders holding Extended Commitments in accordance with the terms
of such amendment; provided, however, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Commitments, be deemed to
be participation interests in respect of such Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least fifteen Business Days
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure

 

49

--------------------------------------------------------------------------------


 

reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.22.

 

Section 2.23                            Refinancing Amendments

 

(a)                                 The Borrower may obtain, from any Lender or
any other bank, financial institution or other institutional lender or investor
that agrees to provide any portion of Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments (the “Credit Agreement Refinancing
Indebtedness”) pursuant to a Refinancing Amendment in accordance with this
Section 2.23 (each, an “Additional Refinancing Lender”) (provided that the
Administrative Agent and each Issuing Lender shall have consented (not to be
unreasonably withheld or delayed) to such Additional Refinancing Lender’s making
such Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments to the extent such consent, if any, would be required under the
definition of “Assignee” for an assignment of Loans or Commitments, as
applicable, to such Additional Refinancing Lender); provided that such Credit
Agreement Refinancing Indebtedness shall rank pari passu in right of payment and
of security with the other Loans and Commitments hereunder.

 

(b)                                 Notwithstanding anything to the contrary in
this Section 2.23 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstanding Revolving Loans), (B) repayments
required upon the maturity date of the Refinancing Revolving Credit Commitments
and (C) repayment made in connection with a permanent repayment and termination
of commitments (subject to clause (3) below)) of Loans with respect to
Refinancing Revolving Credit Commitments after the date of obtaining any
Refinancing Revolving Credit Commitments shall be made on a pro rata basis with
all other Commitments, (2) all Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Commitments, (3) the permanent repayment of Revolving Loans with respect
to, and termination of, Refinancing Revolving Credit Commitments after the date
of obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Commitments and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Commitments and Revolving Loans.

 

(c)                                  Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.23 shall be in an aggregate principal
amount that is not less than $10,000,000 and an integral multiple of $1,000,000
in excess thereof.  Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower pursuant to any Refinancing
Revolving Credit Commitments established thereby on terms substantially
equivalent to the terms applicable to Letters of Credit under the Class of
Commitments to be refinanced; provided that terms relating to pricing, fees or
premiums may vary to the extent otherwise permitted by this Section 2.23 and set
forth in such Refinancing Amendment.  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of the
following conditions: (i) no Default or Event of Default shall have occurred and
be continuing at the time the Credit Agreement Refinancing Indebtedness is
incurred and (ii) at the time of the incurrence of the Credit Agreement
Refinancing Indebtedness, the representations and warranties set forth

 

50

--------------------------------------------------------------------------------


 

in this Agreement shall be true and correct in all material respects, except for
a representation or warranty expressly stated to have been made as of a
specified date (which shall be true and correct in all material respects as of
such date) and receipt by the Administrative Agent of (x) customary legal
opinions, board resolutions and officers’ certificates reasonably satisfactory
to the Administrative Agent and (y) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Revolving Credit
Loans and/or Refinancing Revolving Credit Commitments), (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 9.1(c) and (iii) effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.23, and the Lenders hereby expressly authorize
the Administrative Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.23 shall supersede any
provisions in Section 9.1 to the contrary.  For the avoidance of doubt, any of
the provisions of this Section 2.23 may be amended with the consent of the
Required Lenders.  For the avoidance of doubt, no Refinancing Amendment shall
effect any amendments that would require the consent of all Lenders pursuant to
Section 9.1(a)(i) through (v), unless each such Lender has, or all such Lenders
have, as the case may be, given its or their consent to such amendment.  No
Lender shall be under any obligation to provide any Refinancing Revolving Credit
Commitment unless such Lender executes a Refinancing Amendment.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue and/or participate in Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

Section 3.1                                   Organization; Powers.  The
Borrower and each of its Subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation.  Except where the failure to do so, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
the Borrower and each of its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in all states in which it owns
substantial properties or in which it conducts a substantial business and its
activities make such qualifications necessary.

 

51

--------------------------------------------------------------------------------


 

Section 3.2                                   Financial Condition; No Material
Adverse Effect.  On or as of the Closing Date, the Borrower has furnished to
each of the Lenders copies of its consolidated balance sheet as of December 28,
2014 and the related statements of consolidated income and changes in
shareholders’ equity and cash flows for 2014, all reported on by Ernst & Young
LLP, independent public accountants.  Such financial statements fairly present
the Borrower’s consolidated financial condition as of their respective dates and
all such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  The Borrower and its Subsidiaries had no
Material liabilities as of December 28, 2014 not reflected in the consolidated
balance sheet as of December 28, 2014 or the related notes as of said date. 
Since December 28, 2014, there has been no Material adverse change in the
business or financial condition of the Borrower and its Subsidiaries taken as a
whole which has not been publicly disclosed prior to the date hereof.  As of the
Closing Date, neither the Borrower nor its Subsidiaries has any material
guarantee obligations, contingent liabilities and liabilities for Taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that have not been previously disclosed to
the Administrative Agent.

 

Section 3.3                                   Properties.  The Borrower and its
Subsidiaries will own absolutely, free and clear of all Liens, all of their real
or personal property, except such property as has been disposed of in the
ordinary course of business, and except for (i) easements, restrictions,
exceptions, reservations or defects which, in the aggregate, do not materially
interfere with the continued use of such property or materially affect the value
thereof to the Borrower or its Subsidiaries, (ii) Liens, if any, for current
Taxes not delinquent and (iii) Liens reflected on such consolidated balance
sheet or not otherwise prohibited by Section 6.1.  The Borrower and its
Subsidiaries will enjoy valid leasehold possession of their properties which are
held under lease and all such leases will be in full force and effect and valid
and binding obligations of the lessors, except for exceptions, reservations or
defects which in the aggregate do not materially interfere with the continued
use of such property or have a Material Adverse Effect on the value thereof to
the Borrower or its Subsidiaries.  Schedule 1.1B lists, as of the Closing Date,
each parcel of Material Real Property located in the United States.

 

Section 3.4                                   Litigation.  There are no actions,
suits, or proceedings pending or, to the Borrower’s Knowledge, threatened
against or affecting it or any Subsidiary or the validity or enforceability of
this Agreement or any of the other Loan Documents or the material rights or
remedies of the Administrative Agent and the Lenders hereunder or thereunder in
or before any court or foreign or domestic governmental instrumentality, and
neither the Borrower nor any of its Subsidiaries is in default in respect of any
order of any such court or instrumentality which, in the Borrower’s reasonable
opinion, are Material.

 

Section 3.5                                   No Conflicts; Compliance with Law;
Governmental Approvals.  Neither the execution and delivery of this Agreement,
the issuance of the Letters of Credit, the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof will
conflict with or result in a breach of any of the provisions of the certificate
of incorporation or formation, as applicable, or by-laws or similar
organizational document, as applicable, of the Borrower or any Subsidiary or any
law or regulation, or any order of any court

 

52

--------------------------------------------------------------------------------


 

or governmental instrumentality, or any agreement or instrument by which the
Borrower or any Subsidiary is bound, or constitute a default thereunder, or
result in the imposition of any Lien not permitted under this Agreement upon any
of the property of the Borrower or any Subsidiary.  The Borrower and its
Subsidiaries are in compliance with all Requirements of Law except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The execution and delivery of each
Loan Document by each Loan Party party thereto and the performance by such Loan
Party thereof do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect or (ii) in
connection with the making of such filings and taking of such other actions
required to be taken hereby or by the applicable Security Documents (including
the filing of appropriate financing statements with the office of the Secretary
of State of the state of organization of each Loan Party, the filing of
appropriate notices with the U.S. Patent and Trademark Office and the proper
recordation of Mortgages and fixture filings with respect to any Mortgaged
Property, in each case in favor of the Administrative Agent for the benefit of
the Lenders).

 

Section 3.6                                   Taxes.  The Borrower and its
Subsidiaries have filed all Tax returns which are required to be filed by any
jurisdiction, and have paid all Taxes which have become due and payable pursuant
to said returns or pursuant to any assessments against it or its Subsidiaries,
except to the extent that such Taxes are not material or are being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member; no Lien for Taxes has been filed, and, to the best of the Borrower’s
Knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.7                                   Authorization; Enforceability. 
Each Loan Party has the power and authority to execute, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Borrower and constitutes the Borrower’s valid and legally binding agreement
enforceable in accordance with its terms; and the Borrowings when made, will
constitute valid and binding obligations of the Borrower enforceable in
accordance with the terms of this Agreement, except as limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other laws, judicial
decisions or principles of equity relating to or affecting the enforcement of
creditors’ rights or contractual obligations generally.

 

Section 3.8                                   Margin Regulations.  No part of
the proceeds of any Loans, and no other extensions of credit hereunder, will be
used by the Borrower or any of its Subsidiaries for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and such Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

53

--------------------------------------------------------------------------------


 

Section 3.9                                   Investment Company Act; Federal
Regulations.  No Loan Party is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 3.10                            Subsidiaries.  Except as disclosed to
the Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 3.10 sets forth the name and jurisdiction of
formation of the Borrower and each Subsidiary and, as to the Borrower and each
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.

 

Section 3.11                            Accuracy of Information, etc.  No
written statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party (as modified or supplemented by other information so
furnished) to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in the light of the circumstances under
which they were made, not materially misleading; provided that (a) with respect
to projections and pro forma financial information, the Borrower represents only
that the projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and (b) no
representation is made with respect to information of a general economic or
general industry nature.  There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

Section 3.12                            Security Documents.  The provisions of
the Security Documents, when executed, create valid and enforceable Liens on all
of the Collateral described therein in favor of the Administrative Agent, for
the benefit itself and the Lenders, subject, as to enforceability, to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and dealing
(provided that, with respect to the creation and perfection of security
interests with respect to Capital Stock of Foreign Subsidiaries, only to the
extent enforceability of such obligation with respect to which Capital Stock of
Foreign Subsidiaries is governed by the Uniform Commercial Code), and upon the
making of such filings and taking of such other actions required to be taken
hereby or by the applicable Security Documents (including the filing of
appropriate financing statements with the office of the Secretary of State of
the state of organization of each Loan Party, the filing of appropriate notices
with the U.S. Patent and Trademark Office and the U.S. Copyright Office,

 

54

--------------------------------------------------------------------------------


 

and the proper recordation of Mortgages and fixture filings with respect to any
Mortgaged Property, in each case in favor of the Administrative Agent for the
benefit of the Lenders and the delivery to the Administrative Agent of any stock
certificates or promissory notes required to be delivered pursuant to the
applicable Security Documents (together with properly completed and signed
equity powers or endorsements)), such Liens constitute perfected first priority
(subject to Liens permitted by Section 6.1) and continuing Liens on the
Collateral of the type required by the Security Documents securing the
Obligations to the extent such Liens may be perfected by such filings and the
taking of such other actions.

 

Section 3.13                            Intellectual Property.  The Borrower and
its Subsidiaries own, or are licensed to use, all Intellectual Property
necessary for or otherwise used in the conduct of their businesses as currently
conducted.  No claim has been asserted and is pending by any Person challenging
or questioning the use, validity, or effectiveness of any Intellectual Property,
nor to the Borrower’s or its Subsidiaries’ Knowledge, any valid basis for any
such claim exists, unless such claim could not reasonably be expected to have a
Material Adverse Effect.  The use of Intellectual Property by the Borrower and
its Subsidiaries and the conduct of their respective businesses does not
infringe on the rights of any Person, unless such infringement could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.14                            Anti-Corruption Laws and Sanctions;
Patriot Act.

 

(a)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees, and to the Knowledge
of the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (i) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (ii) to the Knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

(b)                                 The Borrower and each of its Subsidiaries is
in compliance in all material respects with the Patriot Act.

 

Section 3.15                            No Default.  Neither the Borrower nor
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

Section 3.16                            Labor Matters.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes against the Borrower or any of
its Subsidiaries pending or, to the Knowledge of the Borrower, threatened;
(b) hours worked by and payment made to employees of each of the Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters and (c) all
payments due from the Borrower and

 

55

--------------------------------------------------------------------------------

 

its Subsidiaries on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of the Borrower and its
Subsidiaries, as applicable.

 

Section 3.17                            Use of Proceeds.  The proceeds of the
Loans shall be used for general corporate purposes, including permitted
acquisitions and other permitted investments.

 

Section 3.18                            Environmental Matters.  Except as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                 each of the Borrower and its Subsidiaries:
(i) is, and within the period of all applicable statutes of limitation has been,
in compliance with all applicable Environmental Laws; (ii) holds all
Environmental Permits (each of which is in full force and effect) required for
any of its current or intended operations or for any property owned, leased or
otherwise operated by it; and (iii) is, and within the period of all applicable
statutes of limitation has been, in compliance with all of its Environmental
Permits in;

 

(b)                                 Materials of Environmental Concern are not
present at, on, under, in or about any real property now or, to the Borrower’s
Knowledge, formerly owned, leased or operated by the Borrower or its
Subsidiaries or, to the Borrower’s Knowledge, any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or its Subsidiaries under any applicable Environmental Law or otherwise result
in costs to the Borrower or its Subsidiaries, (ii) interfere with the Borrower’s
or its Subsidiaries’ continued operations or (iii) impair the fair saleable
value of any real property owned or leased by the Borrower or its Subsidiaries;

 

(c)                                  there is no judicial, administrative or
arbitral proceeding (including any notice of violation or alleged violation)
under or relating to any Environmental Law to which the Borrower or its
Subsidiaries is, or to the Knowledge of the Borrower will be, named as a party
that is pending or, to the Knowledge of the Borrower, threatened;

 

(d)                                 neither the Borrower nor its Subsidiaries
has received any written request for information, or been notified in writing
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law, or with respect to any Materials of Environmental
Concern; and

 

(e)                                  neither the Borrower nor its Subsidiaries
has entered into or agreed to any consent decree, order or settlement or other
agreement, nor is subject to any judgment, decree or order or other agreement,
in any judicial, administrative, arbitral or other forum, relating to compliance
with or liability under any Environmental Law.

 

Section 3.19                            Solvency.  On the Closing Date, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

 

Section 3.20                            ERISA; Foreign Plans.  No ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur that, when
taken together with all other such

 

56

--------------------------------------------------------------------------------


 

ERISA Events or Foreign Plan Events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

Section 4.1                                   Conditions to the Closing Date. 
The obligation of each Lender to make a Loan and issue and/or participate in
Letters of Credit hereunder is subject to the satisfaction (or waiver in
accordance with Section 9.1) of the following conditions:

 

(a)                                 Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Lender listed on Schedule 1.1.

 

(b)                                 Guarantee Agreement; Security Agreement. 
The Administrative Agent shall have received (i) the Guarantee Agreement,
executed and delivered by each Guarantor and (ii) the Security Agreement,
executed and delivered by the Borrower and each Guarantor.

 

(c)                                  Closing Certificate; Certified Certificate
of Incorporation or Formation; Good Standing Certificates; Officer’s
Certificate.  The Administrative Agent shall have received (i) a certificate of
each Loan Party and each Material Domestic Subsidiary, dated the Closing Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation or certificate of
formation of each Loan Party and each Material Domestic Subsidiary that is a
limited liability company or corporation certified by the relevant authority of
the jurisdiction of organization of such Loan Party or such Material Domestic
Subsidiary, (ii) a long form (if applicable) good standing certificate for each
Loan Party and each Material Domestic Subsidiary from its jurisdiction of
organization and (iii) an officer’s certificate, signed by a Responsible Officer
of the Borrower, which shall confirm the satisfaction of the conditions set
forth in Sections 4.1(d), (f), (h) and (i).

 

(d)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (if not qualified
as to materiality or Material Adverse Effect) or in any respect (if so
qualified) on and as of the Closing Date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

(e)                                  Legal Opinions.  There shall have been
delivered to the Administrative Agent and each Lender an opinion from Nixon
Peabody LLP, counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(f)                                   No Default or Event of Default.  No
Default or Event of Default shall have occurred and be continuing as of the
Closing Date.

 

(g)                                  Fees, Costs and Expenses.  The
Administrative Agent shall have received all fees, including, without
limitation, upfront fees, and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced at least two Business Days prior
to the

 

57

--------------------------------------------------------------------------------


 

Closing Date, reimbursement or payment of all out-of-pocket costs and expenses
required to be reimbursed or paid by the Borrower hereunder.

 

(h)                                 Spin-Off.  Prior to or substantially
concurrently with the Closing Date, the Spin-Off shall have been consummated in
accordance with the Form 10 filed with the Securities and Exchange Commission on
March 12, 2015, as amended on May 1, 2015 and as further amended on June 8, 2015
and June 12, 2015.

 

(i)                                     Indebtedness.  No Loan Party shall have
any Indebtedness for borrowed money other than Indebtedness created by this
Agreement.

 

(j)                                    Lien Searches.  The Administrative Agent
shall have received the results of Lien searches with respect to personal
property Collateral or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) with respect to each Loan Party, and such searches
shall reveal no Liens on any of the assets of such Loan Parties except for Liens
permitted by Section 6.1 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

 

(k)                                 Pledged Equity; Equity Powers; Pledged
Notes.  The Administrative Agent shall have received (i) solely with respect to
those Subsidiaries listed on Schedule 4.1(k), the certificates, representing the
Capital Stock pledged pursuant to the Security Agreement, if certificated,
together with an undated equity power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof and (ii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(l)                                     Filings, Registrations and Recordings. 
All Uniform Commercial Code financing statements required by the Security
Agreement or under law or reasonably requested by the Administrative Agent to be
filed in order to create in favor of the Administrative Agent, for the benefit
of the Lenders, a perfected Lien on the Collateral intended to be created by the
Security Agreement (to the extent a Lien can be perfected on the Collateral by
the filing of such financing statements), prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.1), shall be in proper form for filing, registration or recordation.

 

(m)                             USA PATRIOT Act.  The Administrative Agent and
the Lenders shall have received all documentation and other information as is
reasonably requested by the Administrative Agent or the Lenders about the Loan
Parties and required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act at least five Business Days prior to the Closing Date.

 

For the purpose of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

58

--------------------------------------------------------------------------------


 

Section 4.2                                   Each Credit Event.  The obligation
of each Lender to make a Loan (other than a conversion of a Loan to the other
Type, or a continuation of Eurodollar Loans, in which case only
Section 4.2(b) shall apply) and of the Issuing Lenders to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction (or waiver in
accordance with Section 9.1) of the following conditions:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties contained in Article III or any other Loan
Document shall be true and correct in all material respects (if not qualified as
to materiality or Material Adverse Effect) or in any respect (if so qualified)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

 

(b)                                 No Default or Event of Default.  At the time
of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

 

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

 

ARTICLE V

 

Affirmative Covenants.

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that
it shall and shall cause each of its Subsidiaries to:

 

Section 5.1                                   Financial Statements and Other
Information.  Furnish to the Administrative Agent (who shall promptly furnish a
copy to each Lender):

 

(a)                                 as soon as available, but in any event,
within 60 days after the end of each of the first three quarterly periods in
each fiscal year, its consolidated statements of income, shareholders’ equity
and cash flows for such quarterly period and for the period from the beginning
of the fiscal year to the end of such quarterly period and its consolidated
balance sheet at the end of that period, all in reasonable detail, subject,
however, to year-end audit adjustments, together with a certificate of
compliance and no Default or Event of Default in substantially the form of
Exhibit E certified by an appropriate financial officer of the Borrower;

 

(b)                                 as soon as available, but in any event,
within 120 days after and as of the close of each fiscal year, copies of its
consolidated income statement, consolidated balance sheet and statements of
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, accompanied by a report by Ernst & Young LLP or
some other accounting firm of national

 

59

--------------------------------------------------------------------------------


 

reputation selected by the Borrower, based on their examination of such
financial statements, which examination shall have been conducted in accordance
with generally accepted auditing standards and which report shall indicate that
the financial statements have been prepared in accordance with GAAP, together
with (x) a certificate of compliance and no Default or Event of Default in
substantially the form of Exhibit E, certified by an appropriate financial
officer of the Borrower and (y) with respect to each Plan of the Borrower and
its Subsidiaries, copies of the most recently filed Schedule SB to the Annual
Report on Form 5500 and the actuarial report prepared in connection therewith;

 

(c)                                  as soon as available, but in any event,
within five Business Days after the required date of the delivery of financial
statements pursuant to Section 5.1(b) above, a consolidated budget for the
fiscal year immediately succeeding the fiscal year covered by such financial
statements as customarily prepared by the management of the Borrower, setting
forth a forecasted balance sheet, income statement and capital expenditures of
the Borrower and its Subsidiaries for the period covered thereby; provided,
however, that the first such consolidated budget furnished pursuant to this
Section 5.1(c) after the Closing Date shall be furnished by the Borrower no
later than June 30, 2016;

 

(d)                                 promptly upon their becoming publicly
available, copies of all regular and periodic financial reports, if any, which
the Borrower or any of its Subsidiaries shall file with the Securities and
Exchange Commission or with any securities exchange;

 

(e)                                  promptly upon their becoming available,
copies of all prospectuses of the Borrower and all reports, proxy statements and
financial statements mailed by the Borrower to its shareholders generally; and

 

(f)                                   such other information respecting the
financial condition and affairs of the Borrower and its Subsidiaries as any of
the Lenders may from time to time reasonably request.

 

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(d) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the Securities
and Exchange Commission’s website pursuant to the EDGAR system.

 

The financial statements of the Borrower and its Subsidiaries hereafter
delivered to the Lenders pursuant to this Section 5.1 will fairly set forth the
financial condition of the Borrower and its Subsidiaries as of the dates
thereof, and the results of the Borrower’s and its Subsidiaries’ operations for
the respective periods stated therein, all in accordance with GAAP.

 

Section 5.2                                   Payment of Obligations.  Duly pay
and discharge all (i) obligations when due and (ii) Taxes, assessments and
governmental charges assessed against the Borrower or its Subsidiaries or
against the properties of the Borrower or its Subsidiaries prior to the date on
which penalties are attached thereto, except in each case where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.3                                   Books and Records; Inspection
Rights.  (a) Keep proper books of records and account in which true and correct
entries, in all material respects, are made of all

 

60

--------------------------------------------------------------------------------


 

dealings in relation to its business and activities and (b) permit any Lender,
upon reasonable request, to inspect at all reasonable times its properties,
operations and books of account.

 

Section 5.4                                   Notices of Material Events. 
Promptly after any Loan Party has obtained Knowledge thereof give notice to the
Administrative Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of the Borrower or any of its Subsidiaries or
(ii) litigation, investigation or proceeding that may exist at any time between
the Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event or
Foreign Plan Event, in each case which is reasonably likely (in the Borrower’s
reasonable judgment) to result in liability in excess of $75,000,000; and

 

(d)                                 any other development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
a Responsible Officer, in their capacity as such Responsible Officer of
Borrower, setting forth details of the occurrence referred to therein and
stating what action it proposes to take with respect thereto.

 

Section 5.5                                   Existence; Conduct of Business. 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises related to the conduct of its business, except (other
than with respect to the Borrower’s legal existence) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation or other
transaction permitted under Section 6.2.

 

Section 5.6                                   Maintenance of Properties;
Insurance.  (a) Keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

Section 5.7                                   Compliance with Laws.  (a) Comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

61

--------------------------------------------------------------------------------


 

Section 5.8                                   Covenant to Guarantee and Give
Security.  With respect to any new Material Domestic Subsidiary created or
acquired after the Closing Date (which shall include any existing Subsidiary of
the Borrower that becomes a Material Domestic Subsidiary).

 

(a)                                 cause such Material Domestic Subsidiary to
execute and deliver to the Administrative Agent, within 30 days after such
creation or acquisition (or such longer period agreed to by the Administrative
Agent in its reasonable discretion), or, with respect to any existing Subsidiary
of the Borrower that becomes a Material Domestic Subsidiary, within 30 days
after the date that financial statements for the Test Period with respect to
which such determination is made have been or required to be delivered pursuant
to Sections 5.1(a) and (b) (or such longer period agreed to by the
Administrative Agent in its reasonable discretion), a Guarantee Agreement for
such Material Domestic Subsidiary thereafter created, acquired or determined;
provided that notwithstanding the foregoing, each Material Domestic Subsidiary
shall execute and deliver a Guarantee Agreement no later than the date upon
which any such Material Domestic Subsidiary becomes a guarantor under any of the
Borrower’s outstanding notes, bonds or debentures;

 

(b)                                 (i) cause such Material Domestic Subsidiary
(A) to become a party to the Security Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority security interest in the Collateral
described in the Security Agreement, subject only to Liens that are permitted
under Section 6.1 of this Agreement, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Security Agreement or by law or as may be requested by the Administrative Agent
and (C) to deliver to the Administrative Agent a certificate of such Material
Domestic Subsidiary, substantially in the form of Exhibit B, with appropriate
insertions and attachments, (ii) cause the owner of such Material Domestic
Subsidiary to deliver or cause to be delivered to the Administrative Agent the
certificates, if certificated, representing such Capital Stock of such Material
Domestic Subsidiary, together with undated equity powers, in blank, executed and
delivered by a duly authorized officer of the owner of the relevant Material
Domestic Subsidiary and enter into a pledge agreement reasonably satisfactory to
the Administrative Agent if such owner is not a Loan Party and (iii) if
requested by the Administrative Agent, cause to be delivered to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent;

 

(c)                                  With respect to any personal property (to
the extent included in the definition of Collateral) acquired after the Closing
Date by any Loan Party (other than (x) any Excluded Assets and (y) any property
subject to a Lien expressly permitted by Section 6.1(g)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, the relevant Loan Party shall, if requested by the Administrative Agent,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected (if and to the extent required to be perfected under
the Security Agreement) first priority security interest in such property,
subject only to Liens that are permitted under Section 6.1 of this Agreement,
including the filing of Uniform Commercial Code financing

 

62

--------------------------------------------------------------------------------


 

statements in such jurisdictions as may be required by the Security Agreement or
by law or as may be requested by the Administrative Agent;

 

(d)                                 Upon the acquisition after the Closing Date
of any Material Real Property by the Borrower or any Material Domestic
Subsidiary (or Material Real Property owned by any Material Domestic Subsidiary
that becomes a Loan Party pursuant to Section 5.8(b)), the Borrower shall, at
the Borrower’s expense, within 90 days after such acquisition, or such longer
period as the Administrative Agent may agree in its reasonable discretion, duly
execute and deliver, to the Administrative Agent Mortgages and other agreements,
documents and instruments specified in Section 5.9, each in form and substance
reasonably satisfactory to the Administrative Agent;

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement or in any Security Document, (i) no Foreign Subsidiary shall be
obligated to guarantee the Obligations, (ii) no more than 65% of the voting
Capital Stock of any Foreign Subsidiary or any Subsidiary that is a disregarded
entity for United States federal income tax purposes and the assets
substantially all of which consist of the Capital Stock of one or more Foreign
Subsidiaries shall be required to be pledged to directly or indirectly to
support the Obligations, (iii) no Loan Party shall be required to take any
action to perfect any security interest in Collateral outside the United States
(including the execution of any agreement, document or other instrument governed
by the law of any jurisdiction other than the United States, any state thereof
or the District of Columbia) and (iv) the Administrative Agent shall not take a
security interest in or require any title insurance or similar items with
respect to those assets as to which the Administrative Agent shall determine, in
its reasonable discretion, that the cost of obtaining such Lien (including any
mortgage, stamp, intangibles or other tax, title insurance or similar items) is
excessive in relation to the benefit to the Lenders of the security afforded
thereby.

 

Section 5.9                                   Post-Closing Covenant.  By the
date that is 90 days after the Closing Date (in the case of
Section 5.9(a) through Section 5.9(h)) and 45 days after the Closing Date
(solely in the case of Section 5.9(i) through Section 5.9(k)), in each case, as
such time period may be extended in the Administrative Agent’s reasonable
discretion, the Borrower shall, and shall cause each Guarantor (or owner
thereof, if applicable) to, deliver to the Administrative Agent (and in the case
of clause (k) take all necessary steps to):

 

(a)                                 a Mortgage with respect to each property
listed on Schedule 1.1B, together with evidence each such Mortgage has been duly
executed, acknowledged and delivered by a duly authorized officer of each party
thereto on or before such date and is in form suitable for filing and recording
in all filing or recording offices that the Administrative Agent may deem
necessary or desirable in order to create a first priority Lien, excepting only
Liens permitted by Section 6.1, on the property described therein in favor of
the Administrative Agent for the benefit of the Lenders;

 

(b)                                 fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance, with endorsements (including zoning endorsements, if
available at minimum cost) and in the amount of the Mortgage to be recorded (not
to exceed the fair market value of such Material Real Property), issued,
coinsured and reinsured by national title insurers acceptable to the
Administrative Agent,

 

63

--------------------------------------------------------------------------------


 

insuring the Mortgages to be valid first priority Liens on the property
described therein, free and clear of all Liens (including, but not limited to,
mechanics’ and materialmen’s Liens), excepting only Liens permitted by
Section 6.1 and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, as applicable, for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem reasonably necessary or
desirable and, with respect to any property located in a state in which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), if reasonably requested by the
Administrative Agent, a zoning compliance letter from the applicable
municipality or a zoning report from Planning and Zoning Resource Corporation
(or another Person acceptable to the Administrative Agent), in each case
reasonably satisfactory to the Administrative Agent;

 

(c)                                  the following documents (collectively, the
“Flood Documents”) with respect to the Mortgaged Properties listed on Schedule
1.1B: (i) a completed standard “life of loan” flood hazard determination form (a
“Flood Determination Form”), (ii) if the improvement(s) to the applicable
improved real property is located in a special flood hazard area, a notification
to the Borrower (“Borrower Notice”) and (if applicable) notification to the
Borrower that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, (iii) documentation evidencing the Borrower’s receipt of the Borrower
Notice (e.g., countersigned Borrower Notice, return receipt of certified U.S.
Mail or overnight delivery) and (iv) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”).

 

(d)                                 American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, and dated no more than 30 days before the day
the applicable Mortgage is being granted, certified to the Administrative Agent
and the issuer of the Mortgage Policies in a manner reasonably satisfactory to
the Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent; provided, that new or
updated surveys will not be required if an existing survey is available and
survey coverage is available for the applicable Mortgage Policy without the need
for such new or updated surveys;

 

(e)                                  opinions of local counsel to the Loan
Parties in states in which the Mortgaged Property is located, with respect to
the enforceability and perfection of the Mortgages and any related fixture
filings, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(f)                                   opinions of counsel to the Loan Parties in
the states in which the Loan Parties party to the Mortgages are organized or
formed, with respect to the validly existence,

 

64

--------------------------------------------------------------------------------


 

corporate power and authority of such Loan Parties in the granting of the
Mortgages, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(g)                                  evidence that all other actions or
documents reasonably requested by the Administrative Agent, that are necessary
or desirable in order to create valid Liens on the property described in the
Mortgage, have been taken or delivered, as applicable;

 

(h)                                 evidence that all fees, costs and expenses
have been paid in connection with the preparation, execution, filing and
recordation of the Mortgages, including, without limitation, reasonable
attorneys’ fees, filing and recording fees, title insurance company coordination
fees, documentary stamp, mortgage and intangible taxes and title search charges
and other charges incurred in connection with the recordation of the Mortgages
and the other matters described in this Section 5.9) and as otherwise required
to be paid in connection therewith under Section 9.5;

 

(i)                                     insurance certificates satisfying the
requirements of Section 4.2(b) of the Security Agreement;

 

(j)                                    the certificates, representing the
Capital Stock pledged pursuant to the Security Agreement, if certificated,
together with an undated equity power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof in respect of the
Capital Stock of the Subsidiaries listed on Schedule 5.9(j); and

 

(k)                                 grant a perfected security interest in all
of the equity interests in The Sun Company of San Bernardino, California LLC.

 

Section 5.10                            Environmental Laws.  (a)  (i) Comply
with all Environmental Laws applicable to it in, and obtain, comply with and
maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (ii) take all reasonable efforts to ensure that
all of its tenants, subtenants, contractors, subcontractors, and invitees comply
with all Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to any of them insofar as any failure to so
comply, obtain or maintain reasonably could be expected to adversely affect the
Borrower.  For purposes of this Section 5.10(a), noncompliance by the Borrower
with any applicable Environmental Law or Environmental Permit shall be deemed
not to constitute a breach of this covenant; provided that, upon learning of any
actual or suspected noncompliance, the Borrower shall promptly undertake all
reasonable efforts to achieve compliance; and provided, further, that in any
case, such non-compliance, and any other noncompliance with applicable
Environmental Law, individually or in the aggregate, could not reasonably be
expected to give rise to a Material Adverse Effect.

 

(b)                                 Promptly comply with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives as to which an appeal has been timely and
properly taken in good faith; provided that the pendency of any and all such
appeals could not reasonably be expected to give rise to a Material Adverse
Effect.

 

65

--------------------------------------------------------------------------------

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that, it
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

Section 6.1                                   Liens.  Create, incur, assume or
permit to exist any Lien on any of its properties or assets whether now owned or
hereafter acquired, except:

 

(a)                                 Liens for Taxes not yet due or that are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiary, as the case may be, in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

 

(c)                                  (i) pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers that provide insurance to
the Borrower or any of its Subsidiaries;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

 

(e)                                  matters of record affecting title to any
owned or leased real property and survey exceptions, easements, rights-of-way,
licenses, restrictions and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, are not substantial in amount and
that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

 

(f)                                   Liens in existence on the date hereof
listed on Schedule 6.1(f) and any modifications, replacements, renewals or
extensions thereof, securing Indebtedness permitted by Section 6.4(d), provided
that no such Lien is spread to cover any additional property after the Closing
Date, the amount of Indebtedness secured thereby is not increased and there is
no change in any direct or contingent obligor;

 

(g)                                  Liens securing Indebtedness of the Borrower
or any of its Subsidiaries incurred pursuant to Section 6.4(e) to finance the
acquisition, repair, improvement or construction of fixed or capital assets,
provided that (i) such Liens shall be created within 180 days of the
acquisition, repair, improvement or construction of such fixed or capital assets
and

 

66

--------------------------------------------------------------------------------


 

(ii) such Liens do not at any time encumber any property (or accessions to such
property) other than the property financed, repaired, improved or constructed by
such Indebtedness;

 

(h)                                 Liens created pursuant to the Loan
Documents;

 

(i)                                     any interest or title of a lessor under
any lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased;

 

(j)                                    judgment Liens that do not constitute an
Event of Default under Section 7.1(g) of this Agreement;

 

(k)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash, cash equivalents,
securities, commodities and other funds on deposit in one or more accounts
maintained by a Group Member, in each case arising in the ordinary course of
business in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages with which such accounts are maintained
securing amounts owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under
Section 4-208 or 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(l)                                     (i) cash deposits and liens on cash and
cash equivalents pledged to secure Indebtedness permitted under
Section 6.4(f) and (ii) Liens securing reimbursement obligations with respect to
letters of credit permitted by Section 6.4(f) that encumber documents and other
property relating to such letters of credit;

 

(m)                             Liens on property of a Person existing at the
time such Person is acquired by, merged into or consolidated with a Group Member
or becomes a Subsidiary of a Group Member or is acquired by a Group Member;
provided that (i) such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment, (ii) such Liens do not extend
to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 6.4(h);

 

(n)                                 the replacement, extension or renewal of any
Lien permitted by Section 6.1(m) upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increasing the
principal amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;

 

(o)                                 Liens securing Indebtedness of the Borrower
or any of its Subsidiaries incurred pursuant to Section 6.4(l); provided that
(i) such Liens shall not be on the Collateral and (ii) such Liens do not at any
time encumber any property owned by a Material Domestic Subsidiary;

 

(p)                                 Liens securing Indebtedness permitted by
Section 6.4(k);

 

(q)                                 leases, subleases, licenses or sublicenses
granted to any Person in the ordinary course of business and consistent with the
past practices of Parent prior to the Spin-Off

 

67

--------------------------------------------------------------------------------


 

which do not (A) interfere in any material respect with the business of the
Borrower and the other Loan Parties, taken as a whole and (B) secure any
Indebtedness for borrowed money;

 

(r)                                    Liens not otherwise permitted by this
Section 6.1 securing Indebtedness of the Borrower or any of its Subsidiaries;
provided, that the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto shall not exceed the greater of
$25,000,000 and 2% of Total Assets as of the end of the last Test Period; and

 

(s)                                   purported Liens (other than Liens securing
Indebtedness for borrowed money) in the ordinary course of business evidenced by
the filing of precautionary Uniform Commercial Code financing statements or
similar public filings.

 

Section 6.2                                   Fundamental Changes.  Enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its assets, except that:

 

(a)                                 any Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving Person) or with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
Person);

 

(b)                                 any Subsidiary of the Borrower may Dispose
of any or all of its assets (i) to the Borrower or any Subsidiary Guarantor of
the Borrower (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 6.6;

 

(c)                                  any Subsidiary of the Borrower that is not
a Guarantor may be merged or consolidated with or into any other Subsidiary of
the Borrower that is not a Guarantor;

 

(d)                                 any Subsidiary of the Borrower that is not a
Guarantor may Dispose of any or all of its assets to any other Subsidiary of the
Borrower that is not a Guarantor; and

 

(e)                                  any Investment expressly permitted by
Section 6.7 may be structured as a merger, consolidation or amalgamation.

 

Section 6.3                                   Financial Covenants.  As of the
last day of any Test Period on or after September 30, 2015, permit the
(a) Consolidated Interest Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower and its Subsidiaries to be less than 3:00:1:00
and (b) Total Leverage Ratio to exceed 3:00:1:00.

 

Section 6.4                                   Indebtedness.  Create, issue,
incur, assume, become liable in respect of or suffer to exist any Indebtedness,
except:

 

(a)                                 Indebtedness of the Borrower and its
Subsidiaries pursuant to any Loan Document;

 

(b)                                 Indebtedness of the Borrower to its
Subsidiaries and of any Subsidiary Guarantor to the Borrower or any other
Subsidiary of the Borrower; provided that any Indebtedness of the Borrower owing
to any of its Subsidiaries that is not a Subsidiary Guarantor

 

68

--------------------------------------------------------------------------------


 

shall be made pursuant to an intercompany note in form and substance
satisfactory to the Administrative Agent and shall be subordinated in right of
payment from and after such time as the Loans shall become due and payable
(whether at maturity, acceleration or otherwise) to the payment and performance
of the Obligations;

 

(c)                                  any Guarantee incurred in the ordinary
course of business by the Borrower or any of its Subsidiaries of obligations of
any Subsidiary Guarantor;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 6.4(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

 

(e)                                  Indebtedness in respect of capital leases,
purchase money obligations and other obligations, the proceeds of which are used
to acquire, repair, improve or construct fixed or capital assets in an aggregate
principal amount not to exceed $25,000,000;

 

(f)                                   Surety Indebtedness and any other
Indebtedness in respect of letters of credit, banker’s acceptances or similar
arrangements, in each case in the ordinary course of business and consistent
with past practice;

 

(g)                                  obligations (contingent or otherwise) of
the Borrower or any of its Subsidiaries existing or arising under any Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 6.10 and not for purposes of speculation;

 

(h)                                 Indebtedness of a Person (other than the
Borrower or a Subsidiary) existing at the time such Person is merged with or
into the Borrower or a Subsidiary or becomes a Subsidiary and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening
the maturity of, the principal amount thereof); provided that (i) such
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition, (ii) such merger or
acquisition is permitted under Section 6.7 and (iii) with respect to any such
Person who becomes a Subsidiary, (A) such Subsidiary is the only obligor in
respect of such Indebtedness, and (B) to the extent such Indebtedness is
permitted to be secured hereunder, only the assets of such Subsidiary secure
such Indebtedness;

 

(i)                                     unsecured Indebtedness incurred to trade
creditors and under operating leases, in each case arising in the ordinary
course of business;

 

(j)                                    Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(k)                                 Incremental Equivalent Debt and Credit
Agreement Refinancing Indebtedness;

 

(l)                                     Indebtedness of any Foreign Subsidiary
in an aggregate principal amount not to exceed $40,000,000 or its foreign
currency equivalent at any one time outstanding;

 

69

--------------------------------------------------------------------------------


 

(m)                             Indebtedness representing deferred compensation
to employees of the Borrower or any Subsidiary;

 

(n)                                 Indebtedness constituting obligations for
indemnification, the adjustment of purchase price or similar adjustments
incurred under agreements for an Investment or Disposition permitted under this
Agreement;

 

(o)                                 Indebtedness consisting of (A) the financing
of insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(p)                                 obligations in connection with cash
management services and obligations under any Guarantee in respect thereof, to
the extent constituting Indebtedness, and other Indebtedness in respect of
employee credit card programs, netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements, in each case in
connection with deposit accounts and in the ordinary course of business; and

 

(q)                                 additional unsecured Indebtedness of the
Borrower or its Subsidiaries so long as, at the time of incurring such
Indebtedness, the Borrower shall be in pro forma compliance with Section 6.3,
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof).

 

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the types of Indebtedness permitted by this Section 6.4, the Borrower
shall, in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
covenant.

 

Section 6.5                                   Restricted Payments.  Declare or
pay any dividend or distributions (other than dividends or distributions payable
solely in Capital Stock of the Person making such dividend or distribution) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except:

 

(a)                                 to the Borrower or any Subsidiary Guarantor
by any Subsidiary of the Borrower;

 

(b)                                 an amount equal to the Available Amount;

 

(c)                                  an aggregate amount not to exceed
$100,000,000 since the Closing Date; and

 

(d)                                 an annual payment to shareholders of the
Borrower in an aggregate amount equal to $100,000,000;

 

70

--------------------------------------------------------------------------------


 

provided, however, in each case of clauses (b) through (d), that (i) before and
after giving effect to the making of each such payment, no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(ii) at the time of the making of such payment under clause (c), the Borrower
shall be in pro forma compliance with Section 6.3.

 

For purposes of determining compliance with this covenant, in the event that any
Restricted Payment (or any portion thereof) meets the criteria of more than one
of the types of Restricted Payments permitted by this Section 6.5, the Borrower
shall, in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such Restricted
Payment (or any portion thereof) in any manner that complies with this covenant.

 

Section 6.6                                   Disposition of Property.  Dispose
of any of its property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock
to any Person, except:

 

(a)                                 Dispositions of obsolete or worn out
property in the ordinary course of business, whether now owned or hereafter
acquired and Dispositions of property no longer used or useful, or economically
practicable to maintain, in the conduct of the business of any Group Member;

 

(b)                                 Dispositions of inventory and other
immaterial assets in the ordinary course of business and consistent with the
past practices of Parent prior to the Spin-Off;

 

(c)                                  Dispositions permitted by
Section 6.2(b)(i) and Section 6.2(d), Restricted Payments permitted by
Section 6.5, Investments permitted by Section 6.7 and Liens permitted by
Section 6.2, in each case, other than by reference to this Section 6.6(c);

 

(d)                                 the sale or issuance of any Subsidiary’s
Capital Stock to the Borrower or any Subsidiary Guarantor;

 

(e)                                  the use or transfer of money or cash
equivalents with respect to cash management and operating account management;

 

(f)                                   the non-exclusive licensing of patents,
trademarks, copyrights, and other Intellectual Property rights in the ordinary
course of business;

 

(g)                                  Dispositions of property (i) from any Loan
Party to any other Loan Party and (ii) from any Subsidiary of the Borrower that
is not a Loan Party to any Loan Party;

 

(h)                                 leases, subleases, licenses or sublicenses
of property in the ordinary course of business and consistent with the past
practices of Parent prior to the Spin-Off and which do not materially interfere
with the business of the Borrower and its Subsidiaries;

 

(i)                                     the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof;

 

71

--------------------------------------------------------------------------------


 

(j)                                    any abandonment or non-renewal of
non-material Intellectual Property (or rights relating thereto) of any Group
Member that is not disadvantageous to the interests of the Lenders and that the
Borrower determines in good faith is desirable in the conduct of its business;

 

(k)                                 Dispositions of property subject to a
Recovery Event;

 

(l)                                     Dispositions of property of the Borrower
or any of its Subsidiaries in exchange for assets owned by another Person (other
than a Group Member); provided, however, that after giving effect to such
exchange, the Total Leverage Ratio as of the last day of the most recently ended
Test Period, on a pro forma basis, is equal to or less than such Total Leverage
Ratio immediately prior to giving effect to such exchange; and

 

(m)                             Dispositions of any assets (including Capital
Stock) (i) acquired in connection with any acquisition or other Investment
permitted hereunder, which assets are not used or useful to the core or
principal business of the Borrower and its Subsidiaries and (ii) made to obtain
the approval of any applicable antitrust authority in connection with any
acquisition permitted hereunder; and

 

(n)                                 Dispositions of other property; provided
that with respect to any Disposition pursuant to this clause (n) for a purchase
price in excess of $25,000,000 for any transaction or series of related
transaction, the Borrower or any Subsidiary shall receive not less than 75% of
such consideration in the form of cash or cash equivalents; provided, however,
that for purposes of this clause (n), the following shall be deemed to be cash: 
(A) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Borrower or
such Subsidiary, other than liabilities that are by their terms subordinated to
the payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Subsidiaries shall have been validly released by all applicable creditors in
writing, and (B) any securities received by such Subsidiary from such transferee
that are converted by such Subsidiary into cash or cash equivalents (to the
extent of the cash or cash equivalents received) within 180 days following the
closing of the applicable Disposition.

 

Section 6.7                                   Investments.  Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any Capital Stock, bonds, notes, debentures or
other debt securities of, or any assets constituting a business unit of, or make
any other investment in, any Person (all of the foregoing, “Investments”),
except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 investments in cash equivalents;

 

(c)                                  Guarantees permitted by Section 6.4;

 

(d)                                 loans and advances to employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $2,000,000 at any one time outstanding;

 

72

--------------------------------------------------------------------------------


 

(e)                                  intercompany Investments by any Group
Member in the Borrower or any Person that is a Subsidiary Guarantor;

 

(f)                                   Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(g)                                  Investments received in settlement of
amounts due to any Group Member effected in the ordinary course of business or
owing to such Group Member as a result of insolvency proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
such Group Member;

 

(h)                                 capital expenditures financed with the
proceeds of Indebtedness permitted by Section 6.4(e) and secured by Liens
permitted pursuant to Section 6.1(g);

 

(i)                                     deposits made to secure the performances
of leases, licenses or contracts in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under
Section 6.1;

 

(j)                                    promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section 6.6,
to the extent not exceeding the limit specified therein with respect to the
receipt of non-cash consideration in connection with such Dispositions; and

 

(k)                                 in addition to Investments otherwise
expressly permitted by this Section 6.7, Investments by the Borrower or its
Subsidiaries, so long as, in each case, that at the time of the making of such
Investment, the Borrower shall be in compliance with a Total Leverage Ratio of
2:75:1:00 determined on a pro forma basis as of the last day of the most
recently ended Test Period.

 

Section 6.8                                   Optional Payments and
Modifications of Certain Debt Instruments.  (a) Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption (it being
understood that regularly scheduled payments of principal and interest shall be
permitted) of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Indebtedness (other than Indebtedness under this Agreement);
or (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of such
Indebtedness in any manner materially adverse to the interests of the
Administrative Agent or the Lenders.

 

Section 6.9                                   Transactions with Affiliates. 
Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) other than (a) transactions otherwise permitted under this
Agreement, (b) transactions upon fair and reasonable terms no less favorable to
the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, (c) employment and severance
arrangements between any Group Member and their respective officers and
employees, as determined in good faith by the board of directors or senior
management of the relevant Group Member, (d) the payment of customary fees and
reimbursement of reasonable expenses of, and customary indemnities provided to
or on behalf of, directors, officers and employees of any Group Member, to the
extent attributable to the

 

73

--------------------------------------------------------------------------------


 

ownership or operations of any Group Member, as determined in good faith by the
board of directors or senior management of the relevant Group Member, (e) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options, equity incentive and stock ownership plans approved by any Group
Member’s board of directors, or (f) payments to or from, and transactions with,
joint ventures in the ordinary course of business and otherwise in compliance
with this Agreement.

 

Section 6.10                            Swap Agreements.  Enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
of its Subsidiaries.

 

Section 6.11                            Changes in Fiscal Periods.  Permit the
fiscal year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

Section 6.12                            Negative Pledge Clauses.  Enter into or
suffer to exist or become effective any agreement that prohibits or limits the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and other agreements, (d) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of a Loan Party, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, (e) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 6.1(c), (m), (n) or (r) or any agreement or option
to Dispose of any asset of any Group Member, the Disposition of which is
permitted by the Loan Documents, in each case, to the extent that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed, which restriction shall not be more restrictive on the Borrower and
its Subsidiaries than the Loan Documents, and (f) any restriction pursuant to
any document, agreement or instrument governing or relating to any Indebtedness
permitted under Section 6.4(d), (e), (h), (k), (l) or (q), which restriction
shall not be more restrictive on the Borrower and its Subsidiaries than the Loan
Documents.

 

Section 6.13                            Clauses Restricting Subsidiary
Distributions.  Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary of the Borrower to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any other Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any

 

74

--------------------------------------------------------------------------------


 

other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, or (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or capital
lease obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (v) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of a Loan Party, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement applies only to such Subsidiary and does not expand in any material
respect the scope of any restriction or condition contained therein, (vi) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 6.1(c), (m), (n) or (r) (provided
that any such restriction relates only to the assets or property subject to such
Lien and shall not be more restrictive on the Borrower and its Subsidiaries than
the Loan Documents) and (vii) any restriction pursuant to any document,
agreement or instrument governing or relating to any Indebtedness permitted
under Section 6.4(d), (e), (h), (k), (l) or (q), which restriction shall not be
more restrictive on the Borrower and its Subsidiaries than the Loan Documents.

 

Section 6.14                            Lines of Business.  Engage in any
business, either directly or through any Subsidiary, except for those businesses
in which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are reasonably related or ancillary thereto.

 

Section 6.15                            Anti-Corruption Law.  Request any Loan
or Letter of Credit, or use or procure that its Subsidiaries and its or their
respective directors, officers, employees and agents use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

ARTICLE VII

 

Events of Default

 

Section 7.1                                   Events of Default.  The following
are Events of Default:

 

(a)                                 The Borrower shall fail to pay when due in
accordance with the terms hereof (i) any principal on any Loan or (ii) any
interest on any Loan or any other amount payable hereunder, and in the case of
clause (ii), such failure shall have continued for a period of five Business
Days.

 

75

--------------------------------------------------------------------------------

 

(b)                                 Any Group Member shall (A) default in any
payment of principal or of interest on any other obligation for borrowed money
in an aggregate amount in excess of $25,000,000 beyond any grace period provided
with respect thereto, or (B) default in the performance of any other agreement,
term or condition contained in any agreement under which any such obligation is
created, if the effect of such default is to cause, or permit the holder of such
obligation to cause, such obligation to be accelerated or become due prior to
its stated maturity.

 

(c)                                  Any representation or warranty herein made
by any Group Member (other than as provided in paragraph (h) of this Section),
or any certificate or financial statement furnished by such Group Member
pursuant to the provisions hereof, shall prove to have been false or misleading
in any material respect as of the time made or furnished and such Group Member
shall fail to take corrective measures satisfactory to the Required Lenders
within 30 days after notice thereof to such Group Member from any Lender or the
Administrative Agent or by such Group Member to the Administrative Agent.

 

(d)                                 Any Group Member shall default in the
performance of any other covenant, condition or provision hereof (other than as
provided in paragraphs (a), (c) or (h) of this Section) and such default shall
not be remedied to the satisfaction of the Required Lenders within a period of
30 days after notice thereof to such Group Member from any Lender or the
Administrative Agent or by such Group Member to the Administrative Agent.

 

(e)                                  Any Group Member with more than $75,000,000
in revenue in the preceding fiscal year, individually or in the aggregate, shall
(A) apply for or consent to the appointment of a receiver, trustee, or
liquidator of such Group Member, (B) make a general assignment for the benefit
of creditors, or (C) file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors or take advantage
of any insolvency law or an answer admitting the material allegations of a
petition filed against such Group Member in any bankruptcy, reorganization or
insolvency proceeding, or corporate action shall be taken by such Group Member
for the purpose of affecting any of the foregoing.

 

(f)                                   An order, judgment or decree shall be
entered, without the application, approval or consent of any Group Member, by
any court of competent jurisdiction, approving a petition seeking reorganization
of such Group Member or appointing a receiver, trustee or liquidator of such
Group Member or of all or a substantial part of the assets of such Group Member,
and such order, judgment or decree shall continue unstayed and in effect for any
period of 90 consecutive days.

 

(g)                                  One or more final, non-appealable judgments
for the payment of money in an aggregate amount in excess of $50,000,000 (to the
extent not covered by insurance as to which the relevant insurance company has
not denied coverage) shall be rendered against such Group Member, any Subsidiary
or any combination thereof, and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed or
bonded.

 

(h)                                 (i) Any Group Member shall default in the
performance of any covenant, condition or provision contained in Section 3.17,
Section 5.4(a), Section 5.5 (with respect to the

 

76

--------------------------------------------------------------------------------


 

Borrower’s existence), Section 5.8 or Article VI (other than Section 6.3) of
this Agreement and, in each case, such default shall have continued for a period
of five Business Days or (ii) the Borrower shall default in the performance of
any covenant set forth in Section 6.3.

 

(i)                                     Any of the Security Documents shall
cease, for any reason, to be in full force and effect, or any Group Member or
any Affiliate of any Group Member shall so assert, or any Lien created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby.

 

(j)                                    A Change of Control of the Borrower shall
occur.

 

(k)                                 An ERISA Event or Foreign Plan Event shall
have occurred that, when taken together with all other ERISA Events or Foreign
Plan Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.2                                   Remedies.  If an Event of Default
shall occur and be continuing:

 

(a)                                 If an Event of Default specified in
Section 7.1(e) or (f) shall occur and be continuing, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable.

 

(b)                                 If an Event of Default other than those
specified in Section 7.1(e) or (f) shall occur and be continuing, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall as soon as
practicable thereafter, but in no event later than one Business Day thereafter,
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder.  After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied and all other obligations of the Borrower hereunder shall have
been paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled

 

77

--------------------------------------------------------------------------------


 

thereto).  For the avoidance of doubt, notwithstanding the foregoing, no amounts
received from any Loan Party shall be applied to any Excluded Swap Obligation of
such Loan Party.

 

(c)                                  Except as expressly provided above in this
Article, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

(d)                                 Any Lender giving any notice to the Borrower
under this Article VII shall simultaneously give like notice to the
Administrative Agent.

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.1                                   Appointment.  Each Lender hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting any other provision of this Article,
each Lender hereby authorizes the Administrative Agent to enter into (and/or
agree to any amendments to) from time to time customary intercreditor (including
subordination) arrangements on behalf of the Lenders in respect of any
Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness or any
other Indebtedness permitted under this Agreement, in each case as the
Administrative Agent shall determine to be appropriate and consistent with the
provisions hereof.

 

Section 8.2                                   Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

Section 8.3                                   Exculpatory Provisions.  Neither
the Administrative Agent nor any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or

 

78

--------------------------------------------------------------------------------


 

provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party party thereto to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

Section 8.4                                   Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower and
the Guarantors), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any promissory note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

Section 8.5                                   Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

Section 8.6                                   Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.

 

79

--------------------------------------------------------------------------------


 

Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

Section 8.7                                   Indemnification.  The Lenders
agree to indemnify the Administrative Agent in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Commitment Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Commitment Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

Section 8.8                                   Agent in Its Individual Capacity. 
The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
the Administrative Agent were not the Administrative Agent.  With respect to its
Loans made or renewed by it, the Administrative Agent shall have the same rights
and powers under this Agreement as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

80

--------------------------------------------------------------------------------


 

Section 8.9                                   Successor Administrative Agent. 
The Administrative Agent may resign as Administrative Agent upon 15 Business
Days’ notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then (a) so long as an Event of Default under Section 7.1(a),
7.1(e) or 7.1(f) shall not have occurred and be continuing, the Borrower shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Required Lenders (which
approval shall not be unreasonably withheld, conditioned or delayed) and (b) if
an Event of Default under Section 7.1(a), 7.1(e) or 7.1(f) shall have occurred
and be continuing, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 15
Business Days following a retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

 

Section 8.10                            Co-Syndication Agents and Issuing
Lenders.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, (i) no Co-Syndication Agent shall have any duties or responsibilities
hereunder or under the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or under any other
Loan Document or otherwise exist against any Co-Syndication Agent and (ii) the
Issuing Lender shall be entitled to the benefits of Article VIII in its capacity
as an Issuing Lender.

 

Section 8.11                            Arrangers.  The rights, privileges,
protections, immunities and benefits given to the Administrative Agent,
including without limitation its right to be indemnified, are extended to, and
shall be enforceable by each Arranger solely in its capacity as an Arranger in
connection with this Agreement, on an equivalent basis, as applicable, as the
Administrative Agent.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1                                   Amendments and Waivers. 
(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 9.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan

 

81

--------------------------------------------------------------------------------


 

Documents may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 or extend or increase the Commitment
of any Lender, in each case without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee Agreement or Security
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Article VIII without the written consent of the
Administrative Agent and any other Agent affected thereby; (v) amend, modify or
waive any provision of Section 2.14(a) or Section 2.14(b) without the written
consent of each Lender directly affected thereby; or (vi) amend, modify or waive
any provision of Section 2.3 without the written consent of the Issuing Lender. 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding on the Borrower, the other
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans.  In the case of any waiver the Borrower, the other Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(b)                                 For the avoidance of doubt, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement with
the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(c)                                  Notwithstanding the foregoing, this
Agreement may be amended with only the written consent of the Borrower and the
Administrative Agent without the consent of the Required Lenders to effect the
provisions of Section 2.21, Section 2.22 and Sections 2.23, as applicable, and
to reflect any technical changes necessary or appropriate to give effect to such

 

82

--------------------------------------------------------------------------------


 

facility in accordance with its terms as set forth herein.  Furthermore,
notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document.

 

Section 9.2                                   Notices.  All notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent or the Issuing Lender, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

 

Gannett Co., Inc.

7950 Jones Branch Drive

McLean, VA 22107

Telephone: 703-854-6000

Telecopy: 703-854-2031

Attention:  Senior Vice President & Treasurer

 

With a copy to:

 

Nixon Peabody LLP

799 9th Street NW, Suite 500

Washington, DC 20001

Attention:  John C. Partigan, Esq.

Telephone:  202-585-8535

Telecopy:  866-947-3586

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Telephone: 302-634-4154
Telecopy: 302-634-3301

 

With a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attention: Patrick Ryan, Esq.

 

83

--------------------------------------------------------------------------------


 

Telephone: 212-455-3463

Telecopy: 212-455-2502

 

The Issuing Lender:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Telephone: 302-634-4154
Telecopy: 302-634-3301

 

; provided that any notice, request or demand to or upon the Administrative
Agent, the Issuing Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Section 9.3                                   No Waiver; Cumulative Remedies. 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the Loan Documents shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Section 9.4                                   Survival of Representations and
Warranties.  All representations and warranties made hereunder, in the other
Loan Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

 

Section 9.5                                   Payment of Expenses and Taxes. 
(a)  The Borrower agrees (i) to pay or reimburse each of the Administrative
Agent and the Arrangers for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of a single counsel to the Administrative Agent and the Arrangers, and, if
necessary, of one local counsel in each appropriate jurisdiction as agreed
between the Administrative Agent and the Borrower, and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower at least two Business Days prior to the Closing Date (in the case
of amounts to be

 

84

--------------------------------------------------------------------------------


 

paid on the Closing Date ) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(ii) to pay or reimburse each Lender, the Arrangers and the Administrative Agent
for all its reasonable costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents, limited to the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent and the Lenders
(and, if necessary, one local counsel in each applicable jurisdiction and one
additional counsel for the affected parties in the event of a conflict of
interest), and (iii) to pay, indemnify, and hold each Lender, each Issuing
Lender, the Arrangers and the Administrative Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including reasonable fees and expenses of counsel
(which shall be limited to one counsel to the Indemnitees taken as a whole (and
in the case of a conflict of interests among or between Indemnitees, one
additional counsel to each affected Indemnitee and, if necessary, one local
counsel to the Indemnitees taken as a whole in each appropriate jurisdiction))
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other agreement, instrument or documents contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of transactions
contemplated hereby, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by the Borrower, its equity holders, affiliates or
creditors or any other Person, including any of the foregoing relating to the
use of proceeds of the Loans or Letters of Credit or the violation of,
noncompliance with or liability under, any applicable Environmental Law related
to any Group Member or any Group Member’s operations or properties (all the
foregoing in this clause (a), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to applicable Environmental Laws, that any of them might have by statute
or otherwise against any Indemnitee.  All amounts due under this
Section 9.5(a) shall be paid promptly.

 

(b)                                 The Borrower agrees to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents.

 

85

--------------------------------------------------------------------------------

 

(c)                                  The agreements in this Section 9.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

Section 9.6                                   Successors and Assigns;
Participations and Assignments.  (a)  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrative Agent, the
Issuing Lender, all future holders of the Loans and Letters of Credit and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

 

(b)                                 Any Lender other than any Conduit Lender
may, without the consent of the Borrower or the Administrative Agent, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder.  In the event of any such sale by a Lender of
a participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement,
and the Borrower, the Administrative Agent and the Issuing Lender shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of this Agreement, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation.  The Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 9.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.16(d) (it being understood that the documentation required under
Section 2.16(d) shall be delivered to the participating Lender)) with respect to
its participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, such Participant agrees to be subject to
the provisions of Section 2.16 as if it were an assignee under paragraph (c) of
this Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred, except to the extent such entitlement to receive a
greater payment results from an adoption of or change in any Requirement of Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing Date
that occurs after the

 

86

--------------------------------------------------------------------------------


 

Participant acquired the applicable participation.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(c)                                  Any Lender other than any Conduit Lender
(an “Assignor”) may, in accordance with applicable law, at any time and from
time to time assign to any Lender or, with the consent of the Borrower, the
Administrative Agent and the Issuing Lender (which, in each case, shall not be
unreasonably withheld, delayed or conditioned; it being understood that (i) the
Administrative Agent and each Lender effecting an assignment to any Person other
than a Lender should notify the Borrower as promptly as possible of any request
for assignment and the Borrower, in turn, should promptly consider such request
for assignment; and (ii) the Borrower’s consent shall not be considered to be
unreasonably withheld, delayed or conditioned if the Borrower withholds, delays
or conditions its consent because, among other factors, it is concerned about a
potential Assignee’s capital adequacy, liquidity or ability to perform its
obligations under this Agreement), to any Lender Affiliate, an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless otherwise agreed by the Borrower and the Administrative Agent, no
such assignment to an Assignee (other than any Lender or any Lender Affiliate)
shall be in an aggregate principal amount of less than $5,000,000, in each case
except in the case of an assignment of all of a Lender’s interests under this
Agreement.  For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Lender and its
Lender Affiliates, if any.  Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.5).  Notwithstanding any provision of this
Section 9.6, the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing.  Notwithstanding the foregoing, any

 

87

--------------------------------------------------------------------------------


 

Conduit Lender may assign at any time to its designating Lender hereunder
without the consent of the Borrower or the Administrative Agent any or all of
the Loans it may have funded hereunder and pursuant to its designation agreement
and without regard to the limitations set forth in the first sentence of this
Section 9.6(c).

 

(d)                                 The Administrative Agent shall, on behalf of
the Borrower, maintain at its address referred to in Section 9.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and the principal amount (and stated interest) of the Loans owing to, each
Lender from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register as the owner of the Loans and any promissory notes evidencing the
Loans recorded therein for all purposes of this Agreement.  Any assignment of
any Loan, whether or not evidenced by a promissory note, shall be effective only
upon appropriate entries with respect thereto being made in the Register.  Any
assignment or transfer of all or part of a Loan evidenced by a promissory note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the promissory note evidencing such Loan, accompanied
by a duly executed Assignment and Acceptance, and thereupon one or more new
promissory notes shall be issued to the designated Assignee.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an Assignor, an Assignee and any other Person whose
consent is required by Section 9.6(c), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
Assignee which is a Lender Affiliate of the relevant Assignor), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

(f)                                   For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this Section 9.6 concerning
assignments relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Lender to secure obligations to a Federal Reserve Bank or other
central bank in accordance with applicable law; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue a Note to any Lender requiring
such a note to facilitate transactions of the type described in paragraph
(f) above.

 

(h)                                 The Borrower, each Lender and the
Administrative Agent hereby confirm that it will not institute against a Conduit
Lender or join any other Person in instituting against a Conduit Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state bankruptcy or similar law, for one year and one day after the
payment in full of the latest maturing commercial paper note issued by such
Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and

 

88

--------------------------------------------------------------------------------


 

hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender.

 

Section 9.7                                   Adjustments; Set-off.  (a)  Except
to the extent that this Agreement expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall,
at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 7.2, receive any payment
of all or part of the obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, for the avoidance of doubt, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest;
provided further, for the avoidance of doubt, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender and each Issuing Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower; provided that if any Defaulting Lender shall exercise any such right
of setoff, (i) all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of this Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 9.8                                   Counterparts; Effectiveness.  This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  This Agreement shall
become effective when it shall have been executed by the Administrative Agent

 

89

--------------------------------------------------------------------------------


 

and when the Administrative Agent shall have received counterparts hereof, that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed signature page of this Agreement by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

Section 9.9                                   Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 9.10                            Integration.  This Agreement and the
other Loan Documents represent the entire agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

Section 9.11                            GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Section 9.12                            Submission To Jurisdiction; Waivers. 
The Borrower hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York located in the Borough of Manhattan, the courts of the
United States for the Southern District of New York located in the Borough of
Manhattan, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and

 

90

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right of any party to effect service of process in any other manner permitted by
law or shall limit the right of the Administrative Agent or any Lender to sue in
any other jurisdiction.

 

Section 9.13                            Acknowledgements.  The Borrower hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Loan Parties arising
out of or in connection with this Agreement, and the relationship between
Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

Section 9.14                            WAIVERS OF JURY TRIAL.  THE BORROWER AND
EACH OTHER LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.15                            Confidentiality.  Each of each Agent and
each Lender agrees to keep confidential all non-public information provided to
it by the Borrower, any other Loan Party, the Administrative Agent or any Lender
pursuant to this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Administrative Agent, any other
Lender or any Lender Affiliate subject to this Section 9.15, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any hedge
agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, provided that such Persons to whom
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential, (d) upon the
request or demand of any Governmental Authority or any regulatory authority
purporting to have jurisdiction over such Lender or its Affiliates or in
response to any order of any court or other Governmental Authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (e) to the extent required by any Requirement of Law (other than
as provided in clause (d) above) or in connection with any litigation or similar
proceeding, provided that the Borrower shall be promptly notified, to the extent
reasonably practicable, prior to any such disclosure so that the Borrower may
contest such disclosure or seek confidential treatment thereof, (f) that has
been publicly disclosed, (g) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (h) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(j) if agreed by the Borrower in its sole discretion, to any other Person. 
Notwithstanding any other

 

91

--------------------------------------------------------------------------------


 

provision of this Agreement or any other Loan Document, the provisions of this
Section 9.15 shall survive with respect to each Lender until the earlier of
(i) the second anniversary of such Lender ceasing to be a Lender or (ii) the
Maturity Date.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Section 9.16                            USA PATRIOT Act.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and the other Loan Parties, which information includes the name and
address of the Borrower and the other Loan Parties and other information that
will allow such Lender to identify the Borrower and the other Loan Parties in
accordance with the Patriot Act.

 

Section 9.17                            Collateral Matters.  (a)  Each Lender
authorizes and directs the Administrative Agent to enter into the Security
Documents and any intercreditor agreements contemplated by this Agreement on
behalf of and for the benefit of the Lenders and the other Secured Parties named
therein and agrees to be bound by the terms of each Security Document and any
intercreditor agreements.  Each Lender hereby agrees, and each holder of any
Note and each other Secured Party by the acceptance thereof will be deemed to
agree that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.

 

(b)                                 Notwithstanding anything to the contrary
contained in any of the Loan Documents, the Administrative Agent and each
Secured Party hereby agree that no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee
Agreement or take any other action under any Loan Document, it being understood
and agreed that all powers, rights and remedies hereunder and under any of the
Loan Documents may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties in accordance with the terms hereof and thereof.

 

92

--------------------------------------------------------------------------------


 

(c)                                  No Specified Cash Management Agreement or
Specified Swap Agreement will create (or be deemed to create) in favor of any
provider of cash management services or counterparty, as applicable, that is a
party to such Specified Cash Management Agreement or Specified Swap Agreement,
as applicable, any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party except as expressly provided
in this Agreement or any Security Document.  By accepting the benefits of the
Collateral, each provider of cash management services and counterparty pursuant
to a Specified Cash Management Agreement or Specified Swap Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent as its
agent and agreed to be bound by the Loan Documents as a Secured Party.

 

Section 9.18                            Releases of Guarantees and Liens.  (a) 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 9.1
or (ii) under the circumstances described in paragraph (c) below.

 

(b)                                 The Lenders hereby confirm the
Administrative Agent’s authority to release its Lien on particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty Agreement pursuant to this Section 9.17.  In each case as
specified in this Section 9.17, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to release such Subsidiary Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.17.

 

(c)                                  At such time as the Loans and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Cash Management Agreements and Specified Swap Agreements) shall
have been paid in full, the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

 

[Remainder of page left intentionally blank.  Signature pages follow.]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

GANNETT CO., INC.

 

 

 

 

 

By:

/s/ Alison K. Engel

 

Name:

Alison K. Engel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

94

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Timothy Lee

 

Name:

Timothy Lee

 

Title:

Vice President

 

95

--------------------------------------------------------------------------------

 

 

PNC Bank, N.A., as a Lender and Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Nancy Rosal Bonnell

 

Name:

Nancy Rosal Bonnell

 

Title:

Vice President

 

96

--------------------------------------------------------------------------------


 

 

US Bank, National Association, as a Lender and Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ Steven L. Sawyer

 

Name:

Steven L. Sawyer

 

Title:

Senior Vice President

 

97

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ William Panagis

 

Name:

William Panagis

 

Title:

Vice President

 

98

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ramez Gobran

 

Name:

Ramez Gobran

 

Title:

Vice President

 

99

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ J. David Izard

 

Name:

J. David Izard

 

Title:

Vice President

 

100

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Daniel L. Nicholas

 

Name:

Daniel L. Nicholas

 

Title:

Vice President

 

101

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Elizabeth Gonzalez Minnella

 

Name:

Elizabeth Gonzalez Minnella

 

Title:

Managing Director and Vice President

 

102

--------------------------------------------------------------------------------


 

 

The Northern Trust Company, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

Name:

Lisa DeCristofaro

 

Title:

SVP

 

103

--------------------------------------------------------------------------------


 

 

TD Bank, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd Antico

 

Name:

Todd Antico

 

Title:

Senior Vice President

 

104

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Commitment Schedule

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

70,000,000.00

 

PNC Bank, N.A.

 

$

70,000,000.00

 

US Bank, National Association

 

$

70,000,000.00

 

Capital One, N.A.

 

$

57,500,000.00

 

Citizens Bank, N.A.

 

$

50,000,000.00

 

Fifth Third Bank

 

$

50,000,000.00

 

Suntrust Bank

 

$

50,000,000.00

 

Citibank N.A.

 

$

30,000,000.00

 

The Northern Trust Company

 

$

27,500,000.00

 

TD Bank, N.A.

 

$

25,000,000.00

 

Total:

 

$

500,000,000.00

 

 

105

--------------------------------------------------------------------------------

 

Schedule 1.1B

 

Mortgaged Properties

 

·                  200 East Van Buren Street, Phoenix, AZ 85004

·                  6883 Commercial Drive, Springfield, VA 22151

·                  525 W. Broadway, Louisville, KY 40202

·                  6200 Metropolitan Parkway, Sterling Heights, MI 48312

·                  1100 Broadway, Nashville, TN 37203

·                  22600 N. 19th Avenue, Deer Valley, AZ 85027

·                  8278 Georgetown Road, Indianapolis, IN 46268

·                  950 W. Basin Road, New Castle, DE 19720

 

106

--------------------------------------------------------------------------------


 

Schedule 1.1C

 

Material Domestic Subsidiaries as of the Closing Date

 

Gannett Satellite Information Network, LLC

 

The Courier-Journal, Inc.

 

Phoenix Newspapers, Inc.

 

Gannett GP Media, Inc.

 

Gannett River States Publishing Corporation

 

Gannett Publishing Services, LLC

 

Gannett MHC Media, Inc.

 

Democrat and Chronicle, LLC

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

The Sun Company of San Bernardino, California LLC

 

FEDERATED PUBLICATIONS, INC.

 

x.com, Inc.

 

USA Today Sports Media Group, LLC

 

Schedule Star LLC

 

Action Advertising, Inc.

 

GNSS LLC

 

GCOE, LLC

 

107

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

Excluded Real Property

 

·                  305 South Main Street, Greenville, SC 29601

 

108

--------------------------------------------------------------------------------


 

Schedule 2.3

 

Existing Letters of Credit

 

·                  Ohio Bureau of Workers’ (LC No. TFTS-952075), $310,000

·                  Jumping Brook Realty Associates (LC No. TFTS-797710),
$1,000,000

·                  The Travelers Indemnity Company (LC No. TFTS-952073),
$20,829,778

·                  Travelers Casualty and Surety (LC No. TFTS-952074),
$8,460,695

·                  New Jersey Department (LC No. TFTS-8900-73), $181,000

·                  National Union Fire Insurance Co. (TFTS-757786), $4,300,000

 

109

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Subsidiaries

 

Legal Name

 

Jurisdiction of Formation

 

Percentage of Class of Stock
Owned By a Loan Party

 

Domestic

 

 

 

 

 

Gannett Satellite Information Network, LLC

 

DE

 

100

%

The Courier-Journal, Inc.

 

DE

 

100

%

Phoenix Newspapers, Inc.

 

AZ

 

100

%

Gannett GP Media, Inc.

 

DE

 

100

%

Gannett River States Publishing Corporation

 

AR

 

100

%

Gannett Publishing Services, LLC

 

DE

 

100

%

Gannett MHC Media, Inc.

 

DE

 

100

%

Democrat and Chronicle, LLC

 

DE

 

100

%

DES MOINES REGISTER AND TRIBUNE COMPANY

 

IA

 

100

%

The Sun Company of San Bernardino, California LLC

 

CA

 

0

%

FEDERATED PUBLICATIONS, INC.

 

DE

 

100

%

x.com, Inc.

 

DE

 

100

%

USA Today Sports Media Group, LLC

 

DE

 

100

%

Schedule Star LLC

 

DE

 

100

%

Action Advertising, Inc.

 

WI

 

100

%

GNSS LLC

 

DE

 

100

%

GCOE, LLC

 

DE

 

100

%

Citizen Publishing Company

 

AZ

 

100

%

Detroit Free Press Inc.

 

MI

 

100

%

Indiana Newspapers, LLC

 

IN

 

100

%

Gannett Media Services, LLC

 

DE

 

100

%

Des Moines Press Citizen LLC

 

DE

 

100

%

Detroit Newspaper Partnership L.P.

 

DE

 

0

%

Visalia Newspapers, LLC

 

CA

 

0

%

Texas-New Mexico Newspapers Partnership

 

DE

 

100

%

 

110

--------------------------------------------------------------------------------


 

Gannett Missouri Publishing, Inc.

 

KA

 

100

%

Desert Sun Publishing, LLC

 

DE

 

0

%

The Advertiser Company

 

AL

 

0

%

Reno Newspapers, Inc.

 

NV

 

0

%

Gannett Vermont Publishing, Inc.

 

DE

 

100

%

GCCC, LLC

 

DE

 

0

%

Salinas Newspapers, LLC

 

CA

 

0

%

Alexandria Newspapers, Inc.

 

LA

 

100

%

Multimedia, Inc.

 

SC

 

100

%

Gannett Vermont Insurance Inc.

 

VT

 

100

%

Baxter County Newspapers, Inc.

 

AR

 

0

%

The Times Herald Company

 

MI

 

100

%

Press-Citizen Company, Inc.

 

IA

 

0

%

GFHC, LLC

 

DE

 

100

%

Gannett International Communications, Inc.

 

DE

 

0

%

Gannett Retail Advertising Group, Inc.

 

DE

 

100

%

Sedona Publishing Company, Inc.

 

AR

 

100

%

Digicol, Inc.

 

DE

 

100

%

Gannett Supply Corporation

 

DE

 

100

%

Guam Publications, Incorporated

 

HI

 

0

%

Pacific Media, Inc.

 

DE

 

0

%

Gannett UK Media, LLC

 

DE

 

0

%

Foreign

 

 

 

 

 

New LuxCo HoldCo

 

Luxembourg

 

0

%

NewCo

 

Luxembourg

 

0

%

Gannett UK Limited

 

UK

 

0

%

Newsquest PLC

 

UK

 

0

%

Newsquest Capital PLC

 

UK

 

0

%

Newsquest Media Group LTD

 

UK

 

0

%

Advertiser Series Limited

 

UK

 

0

%

Advertising Distribution Services Limited

 

UK

 

0

%

Asherclose Limited

 

UK

 

0

%

The Avon Advertiser Limited

 

UK

 

0

%

 

111

--------------------------------------------------------------------------------


 

Bailey Newspaper Group Limited

 

UK

 

0

%

Bailey Print Limited

 

UK

 

0

%

Bailey Web Limited

 

UK

 

0

%

Barry Printing & Publishing Co. Limited

 

UK

 

0

%

Beck & Partridge Limited

 

UK

 

0

%

The Bedfordshire Times Publishing Company Limited

 

UK

 

0

%

Berrows West Midlands Limited

 

UK

 

0

%

Billington and Wright Limited

 

UK

 

0

%

Bird Brothers Limited

 

UK

 

0

%

The Bradford and District Newspaper Company Limited

 

UK

 

0

%

Brighton & District Property News Limited

 

UK

 

0

%

Bromley Property News Limited

 

UK

 

0

%

Bromsgrove Observer Limited

 

UK

 

0

%

Bury Times Limited

 

UK

 

0

%

C.H. Peacock Limited

 

UK

 

0

%

Campaign Free Newspapers Limited

 

UK

 

0

%

Classified Periodicals Limited

 

UK

 

0

%

Cleadon Press

 

UK

 

0

%

The Craven Herald Limited

 

UK

 

0

%

The Croydon Property News Limited

 

UK

 

0

%

Csonco Limited

 

UK

 

0

%

Daily News Group Limited

 

UK

 

0

%

Devobrook Limited

 

UK

 

0

%

Essex County Newspapers Limited

 

UK

 

0

%

Evesham Admag Limited

 

UK

 

0

%

Exchange Enterprises Limited

 

UK

 

0

%

Extonbase Limited

 

UK

 

0

%

Fossilcove Limited

 

UK

 

0

%

Gloucestershire Independent Limited

 

UK

 

0

%

H Dawson & Co (Printers) Limited

 

UK

 

0

%

 

112

--------------------------------------------------------------------------------


 

Hampshire Newspapers Limited

 

UK

 

0

%

Helston Printers Limited

 

UK

 

0

%

Henry Pease & Company Limited

 

UK

 

0

%

Independent Media Limited

 

UK

 

0

%

J H Lake & Co Limited

 

UK

 

0

%

Jaxman Limited

 

UK

 

0

%

John H Burrows & Sons Limited

 

UK

 

0

%

Kinsman Reeds Limited

 

UK

 

0

%

Lettercatch Limited

 

UK

 

0

%

London & Kent Newspapers Limited

 

UK

 

0

%

The Ludlow Advertiser Limited

 

UK

 

0

%

Mega Suburban Printing Limited

 

UK

 

0

%

Morgan Truman Publications

 

UK

 

0

%

Msomn Limited

 

UK

 

0

%

The National Press Agency Limited

 

UK

 

0

%

New Forest Post Limited

 

UK

 

0

%

News Shopper Limited

 

UK

 

0

%

Newsquest (Basildon) Limited

 

UK

 

0

%

Newsquest (Blackburn) Limited

 

UK

 

0

%

Newsquest (Bolton) Limited

 

UK

 

0

%

Newsquest (Buckinghamshire & West London) Limited

 

UK

 

0

%

Newsquest (Cheshire) Limited

 

UK

 

0

%

Newsquest (Cheshire/Merseyside) Limited

 

UK

 

0

%

Newsquest (East London & West Essex) Limited

 

UK

 

0

%

Newsquest (Essex) Limited

 

UK

 

0

%

Newsquest (Hereford) Limited.

 

UK

 

0

%

Newsquest (Hertfordshire & Middlesex) Limited

 

UK

 

0

%

Newsquest (Herts & Bucks) Limited.

 

UK

 

0

%

 

113

--------------------------------------------------------------------------------


 

Newsquest (Investments) Limited

 

UK

 

0

%

Newsquest (Kendal)

 

UK

 

0

%

Newsquest (Lancs Free) Limited

 

UK

 

0

%

Newsquest (Leeds) Limited

 

UK

 

0

%

Newsquest (London) Limited

 

UK

 

0

%

Newsquest (Merseyside) Limited

 

UK

 

0

%

Newsquest (Midlands South) Limited

 

UK

 

0

%

Newsquest (North East) Limited

 

UK

 

0

%

Newsquest (North West) Limited

 

UK

 

0

%

Newsquest (North West London) Limited

 

UK

 

0

%

Newsquest (Oxfordshire & Wiltshire) Limited

 

UK

 

0

%

Newsquest (Stourbridge) Limited

 

UK

 

0

%

Newsquest (Sussex) Limited

 

UK

 

0

%

Newsquest (Wiltshire) Limited

 

UK

 

0

%

Newsquest (Worcester) Limited

 

UK

 

0

%

Newsquest (York) Limited

 

UK

 

0

%

Newsquest ( Yorkshire & North East) Limited

 

UK

 

0

%

Newsquest Direct Limited

 

UK

 

0

%

Newsquest Financial Media Limited

 

UK

 

0

%

Newsquest Media (Berrows) Limited

 

UK

 

0

%

Newsquest Media (Midland) Ltd.

 

UK

 

0

%

Newsquest Media (North East) Limited

 

UK

 

0

%

Newsquest Media (Northern) Limited

 

UK

 

0

%

Newsquest Media (South) Limited

 

UK

 

0

%

Newsquest Media (Southern) Limited

 

UK

 

0

%

 

114

--------------------------------------------------------------------------------


 

Newsquest Pension Trustee Limited

 

UK

 

0

%

Newsquest Printing (Colchester) Limited

 

UK

 

0

%

Newsquest Printing (Lancashire) Limited

 

UK

 

0

%

Newsquest Specialist Media Limited

 

UK

 

0

%

North of England Newspaper Company Limited

 

UK

 

0

%

Northern Counties Newspapers Limited

 

UK

 

0

%

Nursing Spectrum UK Limited

 

UK

 

0

%

Orpheus Publications Limited

 

UK

 

0

%

The Oxford Mail and Times Limited

 

UK

 

0

%

Packet Newspapers (Cornwall) Limited

 

UK

 

0

%

Partridge Printers Limited

 

UK

 

0

%

Property Weekly Limited

 

UK

 

0

%

Pythondeck Limited

 

UK

 

0

%

Rawlings and Walsh Limited

 

UK

 

0

%

The Redditch & Bromsgrove Observer Limited

 

UK

 

0

%

Redditch Observer Limited

 

UK

 

0

%

Regional Letterbox Services Limited

 

UK

 

0

%

Richmond and Twickenham Times Limited

 

UK

 

0

%

Rusholmes Printers Limited

 

UK

 

0

%

Salisbury Journal Newspapers Limited

 

UK

 

0

%

SAWP Limited

 

UK

 

0

%

Secretarial Co (1996) Limited

 

UK

 

0

%

Sellix Limited

 

UK

 

0

%

Slough Newspaper Printers Limited

 

UK

 

0

%

Sopress Investments Limited

 

UK

 

0

%

South London Guardian Limited

 

UK

 

0

%

South Wales Argus Limited

 

UK

 

0

%

 

115

--------------------------------------------------------------------------------

 

South West Counties Newspapers Limited

 

UK

 

0

%

South West Wales Newspapers Limited

 

UK

 

0

%

Southern Newspapers Limited

 

UK

 

0

%

Spiceford Limited

 

UK

 

0

%

Stelert Limited

 

UK

 

0

%

Stone Square Newsagency Limited

 

UK

 

0

%

Stour Valley News Limited

 

UK

 

0

%

Surfield Limited

 

UK

 

0

%

Swallowdove Limited

 

UK

 

0

%

T.A.S. Publishing Limited

 

UK

 

0

%

Teddington & Hampton Times Limited

 

UK

 

0

%

The Tenbury Advertiser Company Limited

 

UK

 

0

%

This is Essex Limited

 

UK

 

0

%

Two’s Company (Dating) Limited

 

UK

 

0

%

Warden and Company Limited

 

UK

 

0

%

West Country Magazines Limited

 

UK

 

0

%

West of England Newspapers Limited

 

UK

 

0

%

Westminster Press Limited

 

UK

 

0

%

Westmorland Gazette Limited

 

UK

 

0

%

Wiltshire Newspapers Limited

 

UK

 

0

%

WM Dresser and Sons Limited

 

UK

 

0

%

WP Publishing Limited

 

UK

 

0

%

Wroughton Press Limited

 

UK

 

0

%

Wxan Limited

 

UK

 

0

%

Yeoman Developments (Winton) Limited

 

UK

 

0

%

The Yorkshire Herald Newspaper Company Limited

 

UK

 

0

%

Berkshire Media Group Limited

 

UK

 

0

%

Clyde & Forth Press Limited

 

UK

 

0

%

Firth FM Holdings

 

UK

 

0

%

 

116

--------------------------------------------------------------------------------


 

Newsquest (Herald & Times) Limited

 

UK

 

0

%

Newsquest (Sunday Herald) Limited

 

UK

 

0

%

Newsquest Magazines Limited

 

UK

 

0

%

Newsquest Printing (Glasgow) Limited

 

UK

 

0

%

Romanes Media Limited

 

UK

 

0

%

Romanes Media Group Limited

 

UK

 

0

%

Romanes Media Group EBT L Limited

 

UK

 

0

%

S1now Limited

 

UK

 

0

%

Your Radio FM Limited

 

UK

 

0

%

 

117

--------------------------------------------------------------------------------


 

Schedule 4.1(k)

 

Pledged Equity at Closing

 

The Courier-Journal, Inc.

Phoenix Newspapers, Inc.

Gannett River States Publishing Corporation

DES MOINES REGISTER AND TRIBUNE COMPANY

FEDERATED PUBLICATIONS, INC.

 

118

--------------------------------------------------------------------------------


 

Schedule 5.9(j)

 

Pledged Equity Post Closing

 

x.com, Inc.

Action Advertising, Inc.

 

119

--------------------------------------------------------------------------------


 

Schedule 6.1(f)

 

Existing Liens

 

None.

 

120

--------------------------------------------------------------------------------


 

Schedule 6.4(d)

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------
